 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                         07/10/20 Entered 07/29/20
                                                          07/10/20 00:39:14
                                                                   13:54:44   Desc
        Exhibit 35
                 Exhibit
                   - Stalking
                         A - Asset
                              HorsePurchase
                                    Asset Purchase
                                            Agreement
                                                   Agreement
                                                       Page 1 of
                                                               Page
                                                                 50 1 of 50



                                  EXHIBIT A
                   ASSET PURCHASE AGREEMENT




4819-5741-4338.1                         9
Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44      Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 2 of
                                                              Page
                                                                50 2 of 50




                        ASSET PURCHASE AGREEMENT

                                   By and Among

        CAROL L. FOX, as Chapter 11 Trustee of St. Alexius Properties, LLC,
         St. Alexius Hospital Corporation # 1, and Success Healthcare 2, LLC,

                                        and

   SA HOSPITAL ACQUISITION GROUP LLC, by and or through its subsidiaries

                                  (as “Purchaser”)




                                 Dated July 10, 2020
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                         07/10/20 Entered 07/29/20
                                                          07/10/20 00:39:14
                                                                   13:54:44   Desc
        Exhibit 35
                 Exhibit
                   - Stalking
                         A - Asset
                              HorsePurchase
                                    Asset Purchase
                                            Agreement
                                                   Agreement
                                                       Page 3 of
                                                               Page
                                                                 50 3 of 50



                              TABLE OF CONTENTS




                                         2

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                         07/10/20 Entered 07/29/20
                                                          07/10/20 00:39:14
                                                                   13:54:44              Desc
        Exhibit 35
                 Exhibit
                   - Stalking
                         A - Asset
                              HorsePurchase
                                    Asset Purchase
                                            Agreement
                                                   Agreement
                                                       Page 4 of
                                                               Page
                                                                 50 4 of 50



                         INDEX OF SCHEDULES AND EXHIBITS

Schedules

                              Description
 Schedule 1.4(c)              Owned Real Property
 Schedule 1.7(d)              Business Licenses
 Schedule 1.7(e)              Assigned Contracts
 Schedule 1.8(d)              Excluded Personal Property
 Schedule 1.8(e)              Excluded Intellectual Property
 Schedule 1.8(z)              Additional Excluded Assets
 Schedule 1.9(e)              Additional Transferred Obligations
 Schedule 1.11                Evaluated Contracts
 Schedule 2.3                 Broker and Finder Fees and Commissions (Seller)
 Schedule 2.4                 Legal Proceedings (Seller)
 Schedule 2.7                 No Violation (Seller)
 Schedule 3.4                 No Violation (Purchaser)
 Schedule 3.7                 Legal Proceedings (Purchaser)
 Schedule 11.5                Allocation of Purchase Price


Exhibits

                   Description                                                      Status
 Exhibit 1.2       Escrow Agreement
 Exhibit 1.4(a)    General Assignment, Bill of Sale and Assumption of Liabilities
 Exhibit 1.4(b)    Assignment and Assumption of Real Estate Leases
 Exhibit 1.4(c)    [TBD] Deeds
 Exhibit 1.4(h)    Limited Power of Attorney for use of DEA and Other
                   Registration Numbers, and DEA Order Forms
 Exhibit 1.7       Preliminary Title Report




                                               3

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                         07/10/20 Entered 07/29/20
                                                          07/10/20 00:39:14
                                                                   13:54:44                Desc
        Exhibit 35
                 Exhibit
                   - Stalking
                         A - Asset
                              HorsePurchase
                                    Asset Purchase
                                            Agreement
                                                   Agreement
                                                       Page 5 of
                                                               Page
                                                                 50 5 of 50



                             ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (the “Agreement”) is made and entered into as of this __
day of ________ , 2020 (the “Execution Date”), by and among Carol L. Fox (the “Seller”), solely
in her capacity as Chapter 11 Trustee of St. Alexius Properties, LLC (“SAP”), St. Alexius Hospital
Corporation # 1 (“SAHC”), and Success Healthcare 2, LLC (“SH2” and, together with SAP and
SAHC, the “Debtors” and, each individually, a “Debtor”) (Seller and Debtor may be referred to
herein collectively as “Seller”); and SA HOSPITAL ACQUISITION GROUP, LLC, a Delaware
Limited Liability Company, and or through its subsidiaries (“Purchaser”). Seller and Purchaser
may be referred to herein collectively as the “Parties” and each individually, as a “Party”.

                                          RECITALS

        A.      SAHC engages in the business of delivering acute care services to the public
through the acute care hospital known as St. Alexius Hospital (the “Hospital”) and operates a
school for the education and training of nursing students known as the Lutheran School of Nursing
(the “Nursing School”). SAP owns and operates certain medical office buildings incident to the
operation of the Hospital and Nursing School located at 3933 South Broadway, St. Louis, Missouri
63118 (the “Broadway Property”) and 3535 South Jefferson Avenue, St. Louis, Missouri 63118
(the “Jefferson Property” and, together with the Broadway Property, the “Properties”),
respectively.

      B.      SAHC and SAP are wholly-owned subsidiaries of SH2, which, in turn, is a wholly-
owned subsidiary of Americore Holdings, LLC (“Americore”).

         C.     On December 31, 2019 (the “Petition Date”), Americore and the Debtors filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern
District of Kentucky (the “Bankruptcy Court”)—thereby commencing the bankruptcy cases
styled In re Americore Holdings, LLC, case no. 19-61608-grs (the “Americore Chapter 11
Case”), In re Success Healthcare 2, LLC, case no. 19-61609-grs (the “SH2 Chapter 11 Case”),
In re St. Alexius Hospital Corporation #1, case no. 19-61610-grs (the “SAHC Chapter 11 Case”),
and In re St. Alexius Properties, LLC, case no. 19-61611-grs (the “SAP Chapter 11 Case” and,
together with the SH2 Chapter 11 Case and SAHC Chapter 11 Case, the “Chapter 11 Cases”).
The Chapter 11 Cases are jointly administered under the Americore Chapter 11 Case.

        D.     On February 20, 2020, the Bankruptcy Court entered the Agreed Order Appointing
Chapter 11 Trustee (the “Trustee Order”). By and through the Trustee Order, the Bankruptcy
Court ordered the Office of the United States Trustee (the “U.S. Trustee”) to appoint a chapter 11
trustee pursuant to Section 1104 of the Bankruptcy Code. On February 21, 2020, the U.S. Trustee
appointed Seller as chapter 11 trustee of the Debtors in the Chapter 11 Cases.

       E.      On April 24, 2020, Seller filed the Trustee’s Motion for Entry of an Order: (I)
Approving Bidding Procedures in Connection with the Sale of Substantially all of the Debtors’
Assets (St. Alexius), (II) Establishing Procedures for the Assumption and/or Assignment by the
Trustee of Certain Executory Contracts and Unexpired Leases, (III) Approving the Form and
Manner of Notice of Bidding Procedures, (IV) Setting Objection Deadlines, and (V) Granting
                                                4

4821-5743-0466.1
    Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                            07/10/20 Entered 07/29/20
                                                             07/10/20 00:39:14
                                                                      13:54:44                                Desc
           Exhibit 35
                    Exhibit
                      - Stalking
                            A - Asset
                                 HorsePurchase
                                       Asset Purchase
                                               Agreement
                                                      Agreement
                                                          Page 6 of
                                                                  Page
                                                                    50 6 of 50



Related Relief (the “Bidding Procedures Motion”). By and through the Bidding Procedures
Motion, Seller sought approval of certain procedures for the sale of substantially all the Debtors’
assets outside the ordinary course of business. On May 12, 2020, the Bankruptcy Court entered
an order granting the Bidding Procedures Motion (the “Bidding Procedures Order”).1

       F.      On or before July 10, 2020, the Sellers will notice the scheduled hearing before the
Bankruptcy Court currently set for July 29th at 9:00 a.m. to approve and authorize the sale of the
Assets free and clear of all liens, claims and encumbrances pursuant to the terms of this agreement
and a sale order of the Bankruptcy Court, which sale order shall be in form and substance
reasonably acceptable to the Purchaser ( the “Sale Order”).

       G.      Subject to Bankruptcy Court approval of the transactions contemplated herein,
Purchaser desires to purchase and acquire from Seller, and Seller desires to sell and assign to
Purchaser (the “Sale”), the assets, rights and interests described in Section 1.7 below for the
consideration and upon the terms and conditions set forth in this Agreement.

                                                 AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated and made part of this Agreement, and the mutual promises and covenants contained
in this Agreement, the receipt and sufficiency of such consideration are hereby acknowledged, and
for their mutual reliance, the Parties hereto agree as follows:

                                            ARTICLE I
                                  SALE AND TRANSFER OF ASSETS;
                                    CONSIDERATION; CLOSING

        1.1   Purchase Price. Subject to the terms and conditions of this Agreement, the purchase
price (“Purchase Price”) for the Purchased Assets (defined below) shall consist of a cash payment
computed as follows:

         (a)     Cash payments to Seller of $17,000,000.00 minus (i) $1,000,000.00 received by
         Seller for 2020/2021 Residency Slots; minus (ii) assumption of Seller’s accrued and other
         paid time off, not to exceed $500,000.00, as of the Closing, to be provided only with respect
         to Hired Employees (as defined within this Agreement) in the form of credited vacation
         and PTO, subject to compliance with applicable laws and regulation; minus (iii) payment
         of Cure Costs associated with any Assigned Contracts and/or Assigned Leases and
         assumption of any assumed obligations as set forth herein (collectively, the “Cash
         Consideration”). The Purchase Price is exclusive of any additional fees, costs or expenses
         Purchaser is obligated to pay or reimburse under this Agreement. Pursuant to Section
         11.5(b),2 the Purchase Price shall be allocated among the Purchased Assets as provided on


1
 Unless otherwise defined herein, any capitalized term shall have the meaning ascribed to such term in the Bidding
Procedures Motion or, if not defined therein, under Section 101 of the Bankruptcy Code.
2
 Unless otherwise noted, any reference to “Section” or “Article” refer to the designated Section or Article of this
Agreement.
                                                          5

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                         07/10/20 Entered 07/29/20
                                                          07/10/20 00:39:14
                                                                   13:54:44                    Desc
        Exhibit 35
                 Exhibit
                   - Stalking
                         A - Asset
                              HorsePurchase
                                    Asset Purchase
                                            Agreement
                                                   Agreement
                                                       Page 7 of
                                                               Page
                                                                 50 7 of 50



         Schedule 11.5. For avoidance of doubt, Purchaser is acquiring all assets, as set forth below,
         as it relates to both the Jefferson and Broadway campuses.

        1.2    Deposit. Not later than three (3) business days after the Execution Date, Purchaser
shall pay an amount equal to $1,000,000.00 the “Deposit”), by cashier’s check or wire transfer to
First American Title Insurance Company, National Commercial Services, 420 S Orange Avenue,
Suite 250, Orlando, FL 32801, Attn: Rachael Yenque (the “Escrow Agent”) pursuant to the
Escrow Agreement attached hereto as Exhibit 1.2, as a deposit for the acquisition of the Purchased
Assets. Purchaser shall pay all fees of the Escrow Agent (the “Escrow Fees”). Purchaser’s
payment of the Escrow Fees shall be in addition to, and shall not be credited against or otherwise
reduce, the Purchase Price. The Deposit shall be non-refundable in all events, except in the event
that the Closing does not occur due to Purchaser’s or Seller’s termination of the Agreement
pursuant to Sections 9.1(a), (c), (d), (f), (g), (h), (i), or (j). Upon Closing, the amount of the
Deposit, less any unpaid amounts due and owing by Purchaser to Seller under this Agreement as
of the Closing Date, shall be credited against the unpaid balance of the Purchase Price.

         1.3    Closing Date. The consummation of the Sale (the “Closing”) shall take place at
[LOCATION] within five (5) business days following the entry of an order of the Bankruptcy
Court approving the Sale; provided, however, the date on which the Closing occurs (as the
“Closing Date”) shall occur not later than August 21, 2020, unless such deadline is extended by
Seller, in her sole and absolute discretion and/or bankruptcy approval and has not been obtained.
The Closing shall be deemed effective as of 12:01 a.m. Eastern time on the Closing Date (the
“Effective Time”).

      1.4    Seller Deliverables at Closing. At or before the Closing, Seller shall deliver to
Escrow Agent the following, duly executed by Seller where appropriate:

               (a)     a Bill of Sale substantially in the form of Exhibit 1.4.(a) attached hereto (the
“Bill of Sale”), duly executed by Seller with respect to the Assets:

            (b)       Assignment and Assumption of the Tenant Leases (the “Tenant Lease
Assignments”) in the form of Exhibit 1.4.(b) (if any), each duly executed by Seller (the “Assigned
Leases”);

               (c)   Quitclaim Deeds in the form of Exhibit 1.4(c) attached hereto with respect
to the real property listed in Schedule 1.4(c) together with all plant, buildings, structures,
installments, improvements, fixtures, betterments, additions, and permits (the “Owned Real
Property”);

             (d)   an Assignment of Purchased Contracts in the form of Exhibit 1.4(d) (the
“Contract Assignment”).

              (e)   An Assignment of other Assumed Liabilities in the form of Exhibit 1.4(e)
(the “General Assignment”)

                   (f)   the Interim Management Agreement, duly executed by Seller;


                                                  6

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                         07/10/20 Entered 07/29/20
                                                          07/10/20 00:39:14
                                                                   13:54:44                 Desc
        Exhibit 35
                 Exhibit
                   - Stalking
                         A - Asset
                              HorsePurchase
                                    Asset Purchase
                                            Agreement
                                                   Agreement
                                                       Page 8 of
                                                               Page
                                                                 50 8 of 50



               (g)    the Transition Services Agreement (the “Transition Services Agreement”)
in form attached hereto as Exhibit 1.4(g), duly executed by Seller.

                   (h)   a certified copy of the Sale Order (defined below);

                   (i)   evidence of payment or escrowing of all Cure Costs (defined below);

              (j)      to the extent not previously delivered to Purchaser, any contracts, licenses
and permits with respect to the Owned Real Property, if any, together with any property files and
records material to the operation and maintenance of the Owned Real Property in the possession
of Seller;

                (k)     commercially reasonable evidence that Seller has no outstanding liabilities
associated with Seller’s Medicare Number with Center for Medicare and Medicaid Services
(“CMS”) and the Seller’s Medicaid Number with the State of Missouri prior to closing or an order
from the Bankruptcy Court finding that the Center for Medicare Services and Medicaid Numbers
constitute a license transfer, however, nothing in this paragraph abrogates the Trustee’s sole
discretion, in her business judgment, as to whether to enter into a settlement agreement related to
this paragraph with either the Buyer or CMS/State of Missouri;

               (l)      favorable original certificates of good standing, or comparable status, of
each Debtor, issued by the respective states of incorporation of each Debtor, dated no earlier than
a date which is fifteen (15) calendar days prior to the Closing Date;

             (m)  Limited Power of Attorney for use of DEA and Other Registration
Numbers, and DEA Order Forms, in the form of Exhibit 1.4(h) attached hereto (the “Power of
Attorney”);

                (n)    Certifications executed by Seller, pursuant to and in full compliance with
Section 1445 of the Internal Revenue Code and the regulations issued thereunder, declaring that
Seller is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those
terms are defined in the Internal Revenue Code and Income Tax Regulations;

               (o)     commercially reasonable evidence of the satisfaction and, if applicable,
release of all Mandatory Payoff Liens, in the form of either an Order from Bankruptcy Court
providing for the sale free and clear of all liens, claims, and encumbrances or UCC termination
statements for any and all financing statements (which do not correspond to any Personal Property
Lease) filed with respect to the Purchased Assets;

                (p)    Titles to all motor vehicles included in the Purchased Assets, duly endorsed
for transfer to Purchaser;

                   (q)   2019 Monthly Financial Statements;

               (r)     Center for Medicare/Medicaid Services (“CMS”) Statement on behalf of the
Department of Health & Human Services (“HHS”) and the State of Missouri that there is no
successor liability related to the Provider Numbers, in the event that the CMS and Medicaid

                                                  7

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                         07/10/20 Entered 07/29/20
                                                          07/10/20 00:39:14
                                                                   13:54:44                   Desc
        Exhibit 35
                 Exhibit
                   - Stalking
                         A - Asset
                              HorsePurchase
                                    Asset Purchase
                                            Agreement
                                                   Agreement
                                                       Page 9 of
                                                               Page
                                                                 50 9 of 50



Provider Numbers are not determined to be licenses by the Bankruptcy Court if such statement is
provided as set forth within Section 4.5. ;

                   (s)   the Settlement Statement (defined below); and

              (t)     any such other instruments, certificates, consents or other documents which
Purchaser and Seller mutually deem reasonably necessary, or which First American Title Insurance
Company (the “Title Company”) requires to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof.

       All closing documents required under Section 1.4 shall be delivered on a “As Is, Where Is”
basis and without any representation or warranties (as provided in Section 1.12) and with no
ongoing recourse to the Seller following the Closing Date, except for Seller’s obligations to pay
the Cure Costs, if any, which shall survive the Closing.

       1.5     Purchaser Deliverables at Closing. At or before the Closing, unless otherwise
provided in this Section 1.5, Purchaser shall deliver to Escrow Agent the following, duly executed
by Purchaser where appropriate:

                (a)    not later than one (1) business day before Closing, payment of the Cash
Consideration subject to holdbacks as set forth within Section 1.1 and credits or plus payments
to Sellers of all amounts as provided under Section 1.6 which funds shall be paid via cashier’s
check or wire transfer to Escrow Agent per instructions provided by Seller;

               (b)    a certificate of any officer or authorized agent of Purchaser certifying to
Seller (a) compliance with Purchaser’s covenants set forth in this Agreement, (b) that Purchaser
has obtained all material licenses, permits, certificates of need and authorizations from
governmental agencies or governmental bodies that are necessary or required for completion of
the transactions contemplated by this Agreement, and (c) that all of the conditions contained in
Article VII have been satisfied except those, if any, waived in writing by Purchaser;

               (c)     a duly executed certificate of an officer of Purchaser certifying to Seller (a)
the incumbency of the officers of Purchaser on the Execution Date and on the Closing Date and
bearing the authentic signatures of all such officers who shall execute this Agreement on behalf of
the Purchaser and any additional documents contemplated by this Agreement and (b) the due
adoption and text of the resolutions with respect to Purchaser authorizing the execution, delivery
and performance of this Agreement and all additional documents contemplated by this Agreement,
and that such resolutions have not been amended or rescinded and remain in full force and effect
on the Closing Date;

               (d)     favorable original certificate of good standing, or comparable status, of
Purchaser, issued by the [_________] Secretary of State dated no earlier than a date which is fifteen
(15) calendar days prior to the Closing Date;

                   (e)   the Bills of Sale, executed by Purchaser;

                   (f)   the Real Estate Assignments, executed by Purchaser;

                                                  8

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 10Page
                                                              of 5010 of 50



                   (g)   the Transfer Agreement, duly executed by Purchaser;

              (h)     copies of all third party consents, if any, obtained by Purchaser in
connection with the assumption and assignment to Purchaser of the Assigned Contracts;

                   (i)   the Power of Attorney, executed by Purchaser; and

                (j)    Certifications executed by Seller, pursuant to and in full compliance with
Section 1445 of the Internal Revenue Code and the regulations issued thereunder, declaring that
Seller is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those
terms are defined in the Internal Revenue Code and Income Tax Regulations;

                   (k)   the Settlement Statement; and

                (l)     any such other instruments, certificates, consents or other documents which
Purchaser and Seller mutually deem reasonably necessary, or which the Title Company requires
to carry out the transactions contemplated by this Agreement and to comply with the terms hereof.

        1.6     Proration and Utilities. All items of income and expense listed below with respect
to the Purchased Assets shall be prorated in accordance with the principles and the rules for the
specific items set forth hereafter:

                 (a)     To the extent not otherwise prorated or provided for pursuant to this
Agreement, at Closing, or as promptly as possible following the Closing, Purchaser and Seller
shall prorate (as of the Effective Time), if applicable, real estate and personal property lease
payments, real estate and personal property taxes, assessments and other similar charges against
real estate (including any penalties and interest associated therewith), plus all other expenses which
are normally prorated upon the sale of assets of a going concern. As to power and utility charges,
“final readings” as of the Effective Time (or if not feasible, as of the calendar day immediately
prior to the Effective Time) shall be ordered from the utilities; the cost of obtaining such “final
readings,” if any, to be paid for by Purchaser. If the actual ad valorem tax bills have not been
issued for the year or tax period in which the Closing occurs, then such proration shall be based
on such ad valorem taxes billed for the prior year or tax period and, after the ad valorem tax bills
for the year or tax period of Closing are received by either Purchaser or Seller, Purchaser and Seller
shall adjust such proration, and any amount then owing shall be paid within twenty (20) business
days of demand by the party entitled thereto.

                (b)    Seller shall pay (a) the fees of any counsel representing it in connection with
this transaction and (b) any transfer tax, documentary stamp tax or similar tax which becomes
payable by reason of the transfer of the Owned Real Property. Purchaser shall pay (x) the fees of
any counsel representing Purchaser in connection with this transaction; (y) premium for any title
insurance policy and the costs of any endorsements thereto; and (z) any escrow fees incurred in
the course of the transaction contemplated by this Agreement. Unless otherwise reimbursable or
separately treated under the terms of this Agreement, all other costs and expenses incident to this
transaction and the Closing shall be paid by the Party incurring same.



                                                  9

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 11Page
                                                              of 5011 of 50



        (c)      Rent and all other income and revenues from the Owned Real Property (the “Rental
Revenues”) which have been collected by Seller as of the Closing Date shall be prorated.
Purchaser will own and have the right to collect the Rental Revenues attributable to the period
beginning on the Closing Date. All Rental Revenues attributable to the period prior to the Closing
Date will remain the property of Seller, and Seller will be entitled to collect same for its own
account prior to Closing, but not after; provided, however, that Purchaser will pay to Seller any
such amounts actually received by Purchaser. Purchaser shall use commercially reasonable efforts
during the six (6) month period immediately following Closing to collect and promptly remit to
Seller rents or other amounts due Seller for the period prior to Closing. This provision shall survive
the Closing of this Contract for a period of six (6) months.

                (c)    No later than five (5) business days prior to the Closing, the Seller shall
cause the Title Company to prepare and provide to Purchaser a draft settlement statement reflecting
adjustments, prorations and credits provided for in this Agreement, including this Section 1.6 (the
“Settlement Statement”). The parties shall confer in good faith to finalize such draft Settlement
Statement and upon being finalized, shall be executed and delivered by the parties at (or prior to)
Closing. The executed Settlement Statement shall be binding and conclusive, subject to manifest
error. Any errors in the Settlement Statement shall be corrected within six (6) months following
Closing.

                (d)     Except as otherwise provided or limited by the provisions of this Section
1.6, this Section 1.6 shall survive Closing.

        1.7      Transfer of Purchased Assets. For avoidance of doubt, Purchaser is acquiring all
assets, as set forth below, as it relates to both the Jefferson and Broadway campuses. Subject to
Bankruptcy Court approval of this Agreement, satisfaction of any applicable provisions of the
Bankruptcy Code, and the terms and conditions of this Agreement, on the Closing Date, Seller
shall assign, transfer, convey and deliver to Purchaser, free and clear of all liens and encumbrances,
other than Permitted Exceptions (defined below), and Purchaser shall acquire, all of Seller’s right,
title and interest in and to only the following assets and properties, as such assets and properties
shall exist on the Closing Date, such transfer being deemed to be effective at the Effective Time
(collectively, the “Purchased Assets”):

               (a)    all of the real property that is described in Schedule 1.4(c) (i.e., the Owned
Real Property) owned by Debtors, including, without limitation, all improvements, fixtures and
construction in progress located thereon, and all rights, privileges and easements appurtenant to
any of the foregoing;

                (b)     all of the tangible personal property owned by Debtors, or any of them, and
currently located at the Owned Real Property, including all inventories and supplies, equipment
(including all medical equipment, computers and other data processing equipment and related
software), furniture, fixtures, machinery, vehicles, office furnishings, and leasehold improvements
(collectively, the “Personal Property”), together with any express or implied warranty (if any)
by the manufacturers or sellers of any item or component part thereof to the extent transferable
and all maintenance records and other documents relating thereto, excluding any Personal Property
described in Schedule 1.8(d);

                                                 10

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 12Page
                                                              of 5012 of 50



                (c)   all of the intangible personal property owned by Debtors, or any of them,
including, without limitation, registered and unregistered trademarks, copyrights, and good will
(collectively, the “Intellectual Property”), excluding any Intellectual Property described in
Schedule 1.8(e);

                 (d)    all of Debtors’ rights, to the extent assignable or transferable, to all licenses,
provider numbers, Medicare and Medicaid provider agreements, permits, approvals, applications,
certificates of need, certificates of exemption, franchises, accreditations and registrations and other
governmental licenses, permits or approvals issued to Seller with respect to the operation,
development or expansion of the Healthcare Businesses (collectively, the “Licenses”), including,
without limitation, the Licenses described in Schedule 1.7(d), except if the Purchaser elects, in its
sole discretion, not to assume a License or have it assigned, other than the Medicare and Medicaid
Provider Agreements, by written notice to Seller prior to Closing.

               (e)    all of Seller’s interest in, and all of Seller’s obligations due under from and
after the Effective Time, to the extent assignable or transferrable, all contracts and agreements
(including, but not limited to, purchase orders) that have been designated by Purchaser as an
Assigned Contract, pursuant to Section 1.11 and appearing on Schedule 1.7(e);

                       (I)     all leasehold interests in and to any real property that is leased by
Debtors, of any of them, as a tenant, including, without limitation, the leases described in Schedule
1.7(e);

                        (II)    all of Debtors’ interest, to the extent assignable or transferable, in
and to all regulatory and/or statutorily compliant real property leases under which Debtors are the
landlord, including, without limitation, that have been designated by Purchaser as an Assigned
Lease as described in in Schedule 1.7(e);

                       (III) all of Debtors’ interest, to the extent assignable or transferable, in
and to all personal property leases, including, without limitation, the leases described in Schedule
1.7(e);

                       (IV) all of Debtors’ interest, to the extent assignable or transferable, in
and to any other contracts and agreements described in Schedule 1.7(e); and

                     (V)     to the extent assignable or transferable, all rights in all warranties of
any manufacturer or vendor in connection with the Personal Property;

               (f)     all of Seller’s interest in, from and after the Licensure Date, to the extent
assignable or transferrable, the Hospital’s Medicare Provider Agreement (and provider number)
and the Hospital’s Medicaid Provider Agreement (and provider number) (collectively, the
Medicare/Medicaid Agreements”);

               (g)    all of Seller’s interest in, and all of Seller’s obligations due under from and
after the Licensure Date, to the extent assignable or transferrable, in and to any of the Hospital’s
managed care, pre-paid, capitated or other health plan agreements (collectively the “Managed


                                                   11

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 13Page
                                                              of 5013 of 50



Care Agreements”) that have been designated by Purchaser as an Assigned Contract pursuant to
Section 1.11 (to the extent so designated, the “Transferred Managed Care Agreements”);

                (h)    to the extent assignable or transferable, all inventories of supplies, drugs,
food, janitorial, and office supplies and other disposables and consumables (i) located at the
Hospital or (ii) used in operation of the Hospital (the “Inventory) except as set forth in Section
1.8;

               (i)     to the extent assignable or transferable, all rights in all warranties (including
warranties of any manufacturer or vendor) of any manufacturer or vendor in connection with the
Assets (including the personal Property) in favor of the Hospital or Seller;

                (j)     to the extent assignable or transferrable, all of the following that are not
proprietary to Seller: intellectual property, operating manuals, files, and computer software with
respect to the operations of the Hospital, including, without limitation, all patient records, medical
records, employee records, billing records, financial records, equipment records, construction
plans and specifications and medical and administrative libraries;

               (k)     to the extent assignable or transferrable (and if leased, to the extent the
associated lease is transferred hereunder), including any assignment which is made effective
pursuant to the Sale Order where the consent of a third party is required pursuant to the terms of
an applicable agreement but not obtained, all systems, servers, computers, hardware, firmware,
middleware, telecom equipment, networks, data communications lines, routers, hubs, switches and
all other information technology equipment and all associated documentation owned, leased or
licensed by Seller and used by Seller with respect to the operations of the Hospital;

            (l)    All CARES Act and any other special relief program funding related to
COVID 19 received by the Hospital received post closing;

               (m)     All accounts and interest thereupon, notes and interest thereupon and other
receivables of Such Seller, including, without limitation, accounts, notes and other amounts
receivable, disproportionate share payments and all claims, rights, interests and proceeds related
thereto, including all accounts and other receivables and Seller Cost Report Settlements related
thereto, in each case arising from the rendering of services or provisions of good, products or
supplies to inpatients and outpatients at the Hospital of such Seller, billed and unbilled, recorded
and unrecorded, for services, goods, products and supplies provided by Such Seller prior to the
Effective Time, whether payable by Medicare, Medicaid, or any other payor (including an
insurance company) or any healthcare provider or network or any fiscal intermediary of the
foregoing, private pay patients, private insurance or by any other source (collectively, “Accounts
Receivable”);

                (n)     All rights, claims and causes of action of such Seller to the extent related to
an/or to the extent arising out of the Accounts Receivable acquired by Purchaser at the closing;

              (o)    All regulatory settlements, rebates, adjustments, refunds or group appeals,
including without limitation, pursuant to all cost reports filed by Seller for payment or


                                                  12

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 14Page
                                                              of 5014 of 50



reimbursement for government payment programs and other payors with respect to periods after
the signing date;

                (p)     All transferrable unclaimed property of any Person in Seller’s possession as
of the closing date, including, without limitation, property of which is subject to applicable escheat
laws;

                (q)     All rights, title and interest in and to the name “St. Alexius Hospital” and
the “Lutheran School of Nursing” including any associated Hospital trademarks, service marks,
registrations, registration applications, trade names, trade name registrations, logos, domain
names, trade dress, copyrights, copyright registrations, website content, know-how trade secrets
and the names associated with St. Alexius Hospital together with all rights to sue and recover
damages for infringement, dilution, misappropriation or other conflict associated with any of the
foregoing at the closing;

                   (r)   All goodwill of the Hospital evidenced by the Assets;

              (s)     To the extent transferrable or assignable, Seller’s right or interest in the
telephone and facsimile numbers used with respect to the operations of the Hospital;

               (t)   To the extent assignable or transferable, Seller’s lock box account(s)
associated with Medicare or Medicaid fee for service receivables (the “Lockboxes”) on or after
the Licensure Date;

               (u)     all of Debtors’ rights and obligations under any 2020/2021 Residency CAP
Affiliation Agreement, 2020/2021 Master Agreement for Shared Rotational Arrangements, all
existing provider agreements, and all other executory contracts and agreements identified by Seller
or Debtors as essential to the continued operation of the Debtors, Hospital or Nursing School; and

                   (v)   all of Debtor’s rights and obligations as pertains to Lutheran School of
Nursing;

               (w)     other than Utility Deposits, all prepaid rentals, deposits, prepayments and
similar amounts relating to the Assigned Contracts, which were made with respect to the operation
of the Hospital or Nursing School (the “Prepaids”);

               (x)    to the extent assignable or transferable, any other assets owned by Sellers
which are not specifically described above in this Section 1.7 that are used primarily in the
operation of the Hospital.

         As used herein, the term “Permitted Exceptions” means (i) the Transferred Obligations;
(ii) liens for taxes not yet due and payable, subject to adjustment as provided in Section 1.6; (iii)
zoning ordinances and other similar encumbrances affecting real property; and (iv) items
appearing of record and identified in the pro forma policy related to the Owned Real Property
prepared by Escrow Agent and attached hereto as Exhibit 1.7. For the avoidance of doubt, Seller,
at its sole cost and expense, shall cause to be removed, at or prior to the Closing, any Schedule B
exceptions appearing on the Title Commitment; provided, however, Seller’s obligations with

                                                 13

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 15Page
                                                              of 5015 of 50



respect to the foregoing shall be limited to the following: (x) delivery to the Escrow Agent of all
items set forth in Section 1.4, including, but not limited to, a certified copy of the Sale Order, and
(y) proration and payment of all real estate taxes and assessments in accordance with Section 1.6.
Subject to Seller’s satisfaction of the foregoing obligations, any and all Schedule B exceptions
appearing on the Title Commitment remaining on the Closing Date shall constitute Permitted
Exceptions.

        1.8     Excluded Assets. Notwithstanding anything to the contrary in Section 1.7, Seller
shall retain any and all interests, rights and other assets owned, directly or indirectly, by Debtors
(or any of Debtors’ affiliates) that do not constitute Purchased Assets (collectively, the “Excluded
Assets”), including, without limitation, the following:

              (a)      cash, cash equivalents and short-term investments other than cash, cash
equivalents and short-term investments titled in the name of the School of Nursing;

                   (b)   all intercompany receivables of Debtors with any of Debtors’ affiliates;

               (c)      all of the tangible personal property owned by Debtors, or any of them, and
currently located at the Owned Real Property listed on Schedule 1.8(d);

               (d)     all of the intangible personal property owned by Debtors, or any of them,
listed on Schedule 1.8(e);

               (e)    all benefit plans of Debtors and the assets of all benefit plans of Debtors and
any asset that would revert to the employer upon the termination of any benefit plan of Debtors,
including, without limitation, any assets representing a surplus or overfunding of any benefit plan
of Debtors;

                   (f)   all contracts that are not Assigned Contracts;

               (g)     the portions of Prepaids, and other assets disposed of, expended or canceled,
as the case may be, by Seller or Debtors after the Execution Date and prior to the Effective Time
in the ordinary course of business;

               (h)     assets owned by vendors of services or goods to the Hospital or Nursing
School as set forth within Schedule 1.8(i);

                 (i)    assets owned by any third party, including, without limitation, non-Seller
affiliates of the Debtors unless material to the business of the hospital, and set forth within schedule
1.8(j).;

                   (j)   all of Debtors’ organizational or corporate record books, minute books and
tax records;

               (k)     all deposits made with any entity that provides utilities to the Owned Real
Property (the “Utility Deposits”);


                                                  14

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 16Page
                                                              of 5016 of 50



                (l)    all deposits or other prepaid charges and expenses paid in connection with
or relating to any other Excluded Assets and/or Excluded Liabilities;

                   (m)   all bank accounts of Debtors and Seller except as provided with Section 1.7;

                   (n)   all tax refunds and tax assets of Debtors, Debtors’ bankruptcy estate, or
Seller;

                 (o)    all insurance policies and contracts and coverages obtained by Debtors or
Seller, or listing Debtors or Seller as an insured party, a beneficiary or loss payee, including prepaid
insurance premiums, and all rights to insurance proceeds under any of the foregoing, and all
subrogation proceeds related to any insurance benefits arising from or relating to (i) Purchased
Assets prior to the Effective Time or (ii) Excluded Assets, whether prior to or after the Effective
Time;

             (p)         any rights or documents relating to any Excluded Liability or other
Excluded Asset;

               (q)    the rights of Debtors or Seller to receive mail and other communications
with respect to Excluded Assets or Excluded Liabilities;

              (r)     all rights to confidentiality and privilege of Debtors or Seller as well as any
writings and other items that are protected from discovery by the attorney-client privilege, the
attorney work product doctrine or any other cognizable privilege or protection;

               (s)    any rights or remedies provided to Seller under this Agreement and each
other document executed in connection with the Closing and the actions necessary to complete the
Sale of the Purchased Assets pursuant to this Agreement;

                (t)     all claims, counterclaims and causes of action of Debtors or Debtors’
bankruptcy estate (including parties acting for or on behalf of Debtors’ bankruptcy estates),
including, without limitation, (i) causes of action arising out of any claims and causes of action
under chapter 5 of the Bankruptcy Code, (ii) any claims, counterclaims and causes of action under
applicable non-bankruptcy law (including claims, counterclaims and causes of action against any
health plan or other third party payors related to services provided prior to the Effective Time),
and (iii) any rights to challenge liens asserted against property of the Debtors’ bankruptcy estate
(including, but not limited to, liens attaching to the Purchase Price paid to Seller), and the proceeds
from any of the foregoing; and

                   (u)   any other assets identified in Schedule 1.8(w).

       For the avoidance of doubt, Purchaser is not acquiring any asset owned by any affiliate of
Debtors unless specifically set forth within Section 1.9.

        1.9    Transferred Obligations. On and after the Closing Date, Purchaser shall be
responsible for and agrees to discharge, perform and satisfy fully, on and after the Effective Time,
the following liabilities and obligations (collectively, the “Transferred Obligations”):

                                                  15

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 17Page
                                                              of 5017 of 50



                   (a)   the Assigned Contracts, subject to Seller’s payment of the Cure Costs;

              (b)        the Secured Interests of Toby Mug Financing, LLC, estimated to be
$1,549,849.93;

                   (c)   the Assigned Leases, subject to Seller’s payment of the Cure Costs;

               (d)     all liabilities and obligations arising out of or relating to any act, omission,
event or occurrence connected with the use, ownership or operation by Purchaser of the Purchased
Assets on or after the Effective Time;

                 (e)    all unpaid non-delinquent real and personal property taxes, if any, that are
attributable to the Purchased Assets after the Effective Time, subject to the prorations provided in
Section 1.6;

             (f)    all liabilities and obligations relating to utilities being furnished to the
Owned Real Property, subject to the prorations provided in Section 1.6;

                   (g)   any other obligations and liabilities identified in Schedule 1.9(e) and

               (h)     any obligations or liabilities Purchaser may desire or need to assume in
order to have Certifications/Licenses/ Permits identified on Schedule 1.7 reissued to Purchaser, as
well as any liabilities or obligations associated with Seller’s Medicare or Medicaid Provider
Agreements, but only to the extent assumed by Purchaser and any Medicaid liabilities or
obligations needed to support ongoing Disproportionate Share Medicaid Funding.

        1.10 Excluded Liabilities. Purchaser shall not assume or become responsible for any
duties, obligations or liabilities of Seller that are not assumed by Purchaser pursuant to the terms
of this Agreement, Assignments and the Bill of Sale. And Seller shall remain fully and solely
responsible for any of all Seller’s debts, liabilities, contract obligations, expenses, obligations and
claims of any nature whatsoever related to the Assets or the Hospital unless assumed by Purchaser
under this Agreement, Assignments or Bill of Sale. Seller remains fully and completely responsible
for any and all State and/or Federal Taxes of Seller at the time of closing. Purchaser is not assuming
any liability associated with any and all State and/or Federal Taxes. Purchaser is not assuming
any liabilities of Debtors related to the Purchased Assets, or the operation of the Hospital or
Nursing School, and to the maximum extent permitted by law, shall not be deemed a successor to
Debtors or Seller, or Debtors’ bankruptcy estates, by reason of any theory of law or equity with
respect to any claims or liens against Debtors or the Purchased Assets, except for Permitted
Exceptions (collectively, the “Excluded Liabilities”).

         1.11      Assumption and Assignment of Contracts and Leases.

              (a)     Designation of Assigned Contracts. Seller is party to certain contracts and
unexpired leases, including executory contracts and unexpired leases subject to assumption and
assignment to Purchaser under Section 365 of the Bankruptcy Code, which are identified in
Schedule 1.11 (collectively, all such contracts and leases, the “Evaluated Contracts”). Subject
to Bankruptcy Court approval, as necessary, Seller shall assume and assign to Purchaser the

                                                  16

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 18Page
                                                              of 5018 of 50



Evaluated Contracts selected by Purchaser for assignment. Purchaser shall notify Seller in writing
of which Evaluated Contracts are to be assumed and assigned pursuant to this Agreement
(collectively, the “Assigned Contracts”) not later than 4:00 p.m. Eastern Time on July 22, 2020.
To the extent subject to Section 365 of the Bankruptcy Code, all Evaluated Contracts that are not
designated as Assigned Contracts (collectively, the “Rejected Contracts”) shall be rejected by
Seller. For the avoidance of doubt, Purchaser shall have no obligation or liability as it relates to
any Rejected Contract. The Seller shall file such motions in the Bankruptcy Court and take such
other actions as are reasonably necessary to ensure that final and non-appealable orders are entered
assuming and assigning the respective assigned contracts or assigned leases applicable to such
Seller to purchase and rejecting the rejected contracts. With respect to each assigned lease, the
Seller shall execute and deliver to Purchaser and Assignment and Assumption of Lease.
Notwithstanding anything contrary set forth in this Agreement, the rejected contracts shall
constitute part of the Excluded Assets pursuant to, and as defined, in this Agreement.

                (b)     Cure Costs. Subject to Bankruptcy Court authorization and available funds,
on or about the Closing Date, Seller shall pay or escrow an amount equal to the Cure Costs to each
counterparty to an Assigned Contract so that each such Assigned Contract may be assumed by
Seller and assigned to Purchaser in accordance with the provisions of Section 365 of the
Bankruptcy Code. For purposes of this Agreement, “Cure Costs” means all amounts that must be
paid and all obligations that otherwise must be satisfied, including pursuant to Sections
365(b)(1)(A) and (B) of the Bankruptcy Code, in connection with the assumption and/or
assignment of any Assigned Contract to Purchaser. The obligation of Seller to pay the Cure Costs,
if not fully paid as of the Closing Date, shall survive the Closing. Seller may, in her discretion,
discount the Purchase Price by the amount of any unpaid Cure Costs as of the Closing Date. If the
Seller so elects, Purchase shall assume all obligations for the payment of the unpaid Cure Costs
and, notwithstanding any provisions to the contrary in this Agreement, Seller’s failure to pay the
subject Cure Costs shall not constitute a breach of or grounds to terminate this Agreement.

                (c)     Consents. Purchaser shall be entitled, but not obligated, to seek to obtain
any consents required under the applicable contracts and leases in connection with Seller’s
assumption and/or assignment to Purchaser of the Assigned Contracts. Seller shall not be obligated
to undertake any efforts to assist Purchaser in obtaining any such consents. Purchaser’s failure to
obtain any or all necessary consents as of the Closing Date shall not be a condition precedent to
either Party’s obligation to consummate the Closing and perform all transactions contemplated by
this Agreement; provided, however, in the event such consent is not obtained, the subject contract
or lease shall no longer be an Assigned Contract and shall constitute an Excluded Asset under the
terms of this Agreement.

         1.12      Disclaimer of Warranties; Release

          (a)  THE PURCHASED ASSETS TRANSFERRED TO PURCHASER WILL
BE SOLD BY SELLER AND PURCHASED BY PURCHASER IN THEIR PHYSICAL
CONDITION AT THE EFFECTIVE TIME, “AS IS, WHERE IS AND WITH ALL FAULTS
AND NONCOMPLIANCE WITH LAWS” WITH NO WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, SUITABILITY, USAGE, WORKMANSHIP, QUALITY,
PHYSICAL CONDITION, OR VALUE, AND ANY AND ALL SUCH OTHER
                                  17

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 19Page
                                                              of 5019 of 50



REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED,
AND WITH RESPECT TO THE OWNED REAL PROPERTY, WITH NO WARRANTIES OF
HABITABILITY OR FITNESS FOR HABITATION, INCLUDING, WITHOUT LIMITATION,
THE LAND, THE BUILDINGS AND THE IMPROVEMENTS. ALL OF THE PROPERTIES,
ASSETS, RIGHTS, LICENSES, PERMITS, PRIVILEGES, LIABILITIES, AND
OBLIGATIONS OF SELLER INCLUDED IN THE PURCHASED ASSETS AND THE
TRANSFERRED OBLIGATIONS ARE BEING ACQUIRED OR RECEIVED “AS IS, WHERE
IS” ON THE CLOSING DATE AND IN THEIR PRESENT CONDITION, WITH ALL FAULTS.
ALL OF THE TANGIBLE ASSETS SHALL BE FURTHER SUBJECT TO NORMAL WEAR
AND TEAR AND NORMAL AND CUSTOMARY USE OF THE INVENTORY AND
SUPPLIES IN THE ORDINARY COURSE OF BUSINESS UP TO THE EFFECTIVE TIME.

                (b)     Purchaser acknowledges that Purchaser has examined, reviewed and
inspected all matters which in Purchaser’s judgment bear upon the Purchase Price, the Purchased
Assets, the Seller, the Debtors, the Hospital, the Nursing School, the businesses of the Hospital or
Nursing School and their value and suitability for Purchaser’s purposes and is relying solely on
Purchaser’s own examination, review and inspection of the Purchased Assets, Assigned Contracts,
Transferred Obligations, and all other aspects of the transactions contemplated by this Agreement.
Except with respect to any obligations of Seller to pay the Cure Costs, Purchaser hereby releases
Seller, Debtors and their affiliates from all responsibility and liability regarding the condition,
valuation, salability or utility of the businesses of the Hospital and Nursing School and the
Purchased Assets, or their suitability for any purpose whatsoever. Purchaser further acknowledges
that the representations and warranties of Seller contained in Article II of this Agreement are the
sole and exclusive representations and warranties made by Seller to Purchaser (including with
respect to the Hospital, the Nursing School, the Purchased Assets, the Assigned Contracts, and the
Transferred Obligations) and shall expire, and be of no further force or effect, at the Closing

         1.13      Title and Survey.

                 (a)    Seller shall deliver to Purchaser, on the Effective Date, a copy of any
existing owner's title insurance policy. Seller shall cause First American Title Insurance Company
National Commercial Services, 420 S Orange Avenue, Suite 250, Orlando, FL 32801, Attn:
Rachael Yenque (the “Title Company”), to issue to Purchaser, at Purchaser’s expense, a fee
owner’s title insurance commitment (the "Commitment") in the amount of the portion of the
Purchaser Price allocated to the Owned Real Property, together with any endorsements to be
paid by Purchaser at Closing,. The Commitment shall show Seller to be vested with insurable fee
simple title to the Real Property, free and clear of all liens, encumbrances, covenants, conditions,
restrictions, rights-of-way, easements and other matters affecting title, except the Permitted
Exceptions.

               (b)     Seller shall deliver to Purchaser, on the Effective Date, a copy of any
existing survey it may have in its possession. Purchaser may order, at Purchaser's expense, a survey
certified to Purchaser and Title Company (the "Survey"). If the Survey shall reflect any
encroachments, overlaps, unrecorded easements or similar rights in third parties, or any other
adverse matters not specifically provided for in this Agreement, then the same shall be deemed
Title Defects.

                                                18

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 20Page
                                                              of 5020 of 50



             (c)   Purchaser shall have until ______days (the “Title Exam Period”) to
examine the Commitment and the Survey for Title Defects (defined below).

                       (I)   If Purchaser finds title to be defective, Purchaser shall, no later than
the end of such Title Exam Period, notify Seller in writing specifying the title defect(s) ("Title
Defect(s)"). If Purchaser fails to give Seller written notice of any Title Defects before the
expiration of the Title Exam Period, the defects (if any) shown in the Commitment or Survey to
which objection has not been given shall be deemed to be waived as title objections to closing this
transaction.

                        (II)    If Purchaser has given Seller timely written notice of Title Defect(s)
and the Title Defect(s) render the title other than as represented or required in this Agreement,
Seller may cause such Title Defect(s) to be cured by the Closing Date. Seller may (but shall not
be required to) remove by payment, bonding, or bring suit to cure any Title Defect or to buy-out
or settle any other claim or lien against the Property.

                                    ARTICLE II
                     REPRESENTATIONS AND WARRANTIES OF SELLER

        2.1     Authorization. Subject to Bankruptcy Court approval and any necessary third party consents,
Seller has all necessary power and authority to execute and enter into this Agreement and to carry
out the transactions contemplated hereby.

        2.2     Binding Agreement. This Agreement has been duly and validly executed and
delivered by Seller and, assuming due and valid execution by Purchaser, this Agreement
constitutes a valid and binding obligation of Seller enforceable in accordance with its terms subject
to (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws affecting
creditors’ rights generally from time to time in effect (including, without limitation, approval of
the Agreement and Sale by the Bankruptcy Court) and (b) limitations on the enforcement of
equitable remedies.

        2.3     Brokers and Finders. Except as set forth on Schedule 2.3, neither Seller, Debtors
nor any affiliates, nor any officer or director thereof, have engaged or incurred any liability to any
finder, broker or agent in connection with the transactions contemplated hereunder. Purchaser
shall have no obligation or liability with respect to any finder, broker or agent set forth on Schedule
2.3.

         2.4       Financial Statements

                          (a)    Seller will provide to Purchaser (i) the unaudited balance sheets of
                                 the Seller as of June 30, 2020 and (ii) unaudited income statements
                                 of the Seller for the six-month period ending June 30, 2020 (iii)
                                 unaudited financial statements for the years 2019 and through June
                                 30, 2020 (collectively, the “Historical Financial Statements”);

                          (b)    The income statements contained in the Historical Financial
                                 Statements present, fairly in all material respects the results of the

                                                    19

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 21Page
                                                              of 5021 of 50



                               operations of the Sellers as of and for the periods covered therein
                               and the balance sheets contained in the Historical Financial
                               Statements (i) are true, complete and correct in all material respects
                               and (ii) present, fairly in all material respects the financial condition
                               of the Seller as of the date indicated thereon.

        2.5    Legal Proceedings. Except as described on Schedule 2.4, or as filed in the
Bankruptcy Court, to Seller’s actual knowledge there are no claims, proceedings or investigations
asserted against Debtors or Seller and pending or, to the best knowledge of Seller, threatened
against Debtors or Seller before any court or governmental body (whether judicial, executive or
administrative) in which an adverse determination would adversely affect Seller’s ability to
consummate the transactions contemplated hereby.

        2.6     Condemnation. To Seller’s actual knowledge, no condemnation proceedings
relating to the Owned Real Property are pending or, to Seller’s knowledge, threatened, and Seller
has not received written notice of any condemnation proceedings related to the Owned Real
Property.

        2.7     OFAC. Seller represents and warrants that (a) Seller (i) is not currently identified
on the Specially Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), (ii) is not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or other prohibition
of United States law, regulation, or Executive Order of the President of the United States, and (iii)
is not an Embargoed Person (as hereinafter defined), (b) to Seller’s actual knowledge, none of the
funds or other assets of Seller or Debtors constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person, and (c) to Seller’s actual knowledge, no Embargoed
Person has any interest of any nature whatsoever in Debtors, or any of them (whether directly or
indirectly). The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under United States law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated thereunder.

        2.8   No Violations. Except as set forth on Schedule 2.7, and other than any action or
proceeding brought in the Bankruptcy Court, to Seller’s actual knowledge, no Debtor has received
any written notice from a governmental agency of any uncured violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting the Purchased
Assets.

       2.9     Tax Appeals. To Seller’s actual knowledge, no tax appeals initiated by any Debtor
are pending or have been filed with respect to any of the Owned Real Property. Seller has not
received from any governmental authority or other entity having authority to impose such
assessments, any written notice of actual or threatened special assessments or reassessments of the
Owned Real Property.


                                                 20

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 22Page
                                                              of 5022 of 50



        2.10 Seller’s Knowledge. Seller is a court-appointed fiduciary for Debtors and provides
the foregoing representations and warranties solely in her capacity as Chapter 11 Trustee of the
Debtors. In providing the representations and warranties set forth in this Article II, Seller has
relied upon the books and records, bankruptcy filings, and documentation created and maintained
by the Debtors, as well as other disclosures, documentation and information provided by Debtors
and individuals and entities associated or affiliated with Debtors. Seller cannot warrant the
accuracy or completeness of any such documentation, disclosures or information. Purchaser
acknowledges and agrees that Seller has not and is not obligated to independently research,
confirm or verify the accuracy or completeness of any information or documentation forming the
basis, in whole or in part, for any of the representations and warranties set forth in this Article II.
Any and all representations and warranties set forth in this Article II, as well as the exhibits and
scheduled referenced in this Article II, are premised upon the actual knowledge or understanding
of Seller as of the Execution Date. No constructive or imputed knowledge shall be attributed to
Seller, or any individual or entity acting for or on behalf of Seller, by virtue of any position held,
relationship to any other individual or entity, or for any other reason.

        2.11 Personnel. Seller has provider Purchaser with a complete list of names, positions
and current annual salaries or wage rates and scheduled bonus and the accrued paid time off pay
of all employees of Seller, as of June 1, 2020, whether such employees are full time employees,
part time employees, on short term or long term disability or on leave of absence pursuant to
Seller’s policies or applicable law (the “Hospital Employees”) and indicating whether the
Hospital Employee is full time or part time. Seller shall provide an updated list to Purchaser no
later than five (5) Business Days before the date scheduled for the Closing.

       2.12 Insurance. Sellers have provided Purchaser with a list of all material insurance
maintained by Seller with respect to the Assets and the Businesses, as of the Signing Date.

        2.13 Accounts Receivable. To the knowledge of Seller, all Accounts Receivable
including in the Assets at Closing result from the bona fide provision of products or services in the
ordinary course of business. All proceeds of Sellers’ Accounts Receivables are currently deposited
either electronically or manually, into those bank accounts provided to Purchaser in Seller’s
electronic data room.

        2.14 Payor Contracts. To the knowledge of Sellers, and subject to Section 365 of the
Bankruptcy Code, Seller has provided Purchaser with a complete list of all written contracts with
private third party payors including insurance companies and HMO. Seller has provided Purchaser
with a true and correct copy of all material Payor Contracts known to the Seller.

                                    ARTICLE III
                   REPRESENTATIONS AND WARRANTIES OF PURCHASER

       As an inducement to Seller to enter into this Agreement and to consummate the transactions
contemplated by this Agreement, Purchaser hereby represents and warrants to Seller, as of the
Execution Date and as of the Closing Date, as to the following:

        3.1     Authorization. Purchaser has full corporate power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby. All corporate and other actions required to be
                                                      21

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 23Page
                                                              of 5023 of 50



taken by Purchaser to authorize the execution, delivery and performance of this Agreement, all
documents executed by Purchaser which are necessary to give effect to this Agreement, and all
transactions contemplated hereby, have been duly and properly taken or obtained by Purchaser.
No corporate or other action on the part of Purchaser is necessary to authorize the execution,
delivery and performance of this Agreement, all documents necessary to give effect to this
Agreement, and all transactions contemplated hereby. The person signing this Agreement on
behalf of Purchaser is duly authorized to do so.

        3.2    Binding Agreement. This Agreement has been duly and validly executed and
delivered by Purchaser and, assuming due and valid execution by Seller, this Agreement
constitutes a valid and binding obligation of Purchaser enforceable in accordance with its terms
subject to (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditors’ rights generally from time to time in effect, and (b) limitations on the
enforcement of equitable remedies.

        3.3   Organization and Good Standing. Purchaser is a Delaware Limited Liability
Company duly organized, validly existing and in good standing under the laws of the State of
Delaware and is or will be duly authorized to transact business in the State of Missouri, and has
full power and authority to own, operate and lease its properties and to carry on its business as
now conducted, and as envisioned following the consummation of the transactions contemplated
in this Agreement.

        3.4     No Violation. Except as set forth in Schedule 3.4, neither the execution and
delivery by Purchaser of this Agreement nor the consummation of the transactions contemplated
hereby nor compliance with any of the material provisions hereof by Purchaser will (a) violate,
conflict with or result in a breach of any material provision of the Articles of Incorporation, Bylaws
or other organizational documents of Purchaser or any contract, lease or other instrument by which
Purchaser is bound; (b) require any approval or consent of, or filing with, any governmental agency
or authority, or if any approval, consent or filing is required, such requirement has been fully
satisfied and no further authorizations, contents or filings shall be required to consummate the
transactions contemplated by this Agreement; (c) violate any law, rule, regulation or ordinance to
which Purchaser is or may be subject; or (d) violate any judgment, order or decree of any court or
other governmental agency or authority to which Purchaser is subject.

        3.5     Brokers and Finders. Neither Purchaser nor any affiliate thereof nor any officer or
director thereof has engaged any finder or broker in connection with the transactions contemplated
hereunder.

       3.6     Representations of Sellers. Purchaser acknowledges that it is purchasing the
Purchased Assets on an “AS IS, WHERE IS” basis without any representations or warranties,
except as expressly provided herein (as more particularly described in Section 1.12), and that
Purchaser is not relying on any representation or warranty (expressed or implied, oral or otherwise)
made by or on behalf of Seller, other than as expressly set forth in this Agreement.

        3.7    Legal Proceedings. Except as described on Schedule 3.7, there are no claims,
proceedings or investigations pending or, to the best knowledge of Purchaser, threatened relating
to or affecting Purchaser or any affiliate of Purchaser before any court or governmental body
                                                 22

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 24Page
                                                              of 5024 of 50



(whether judicial, executive or administrative) in which an adverse determination would adversely
affect Purchaser’s ability to consummate the transactions contemplated hereby. Neither Purchaser
nor any affiliate of Purchaser is subject to any judgment, order, decree or other governmental
restriction specifically (as distinct from generically) applicable to Purchaser or any affiliate of
Purchaser which would adversely affect Purchaser’s ability to consummate the transactions
contemplated hereby.

        3.8     No Knowledge of Seller’s Breach. Neither Purchaser nor any of its affiliates has
knowledge of any breach of any covenant, representation or warranty by Seller or of any condition
or circumstance that would give Purchaser a right to terminate this Agreement. If information
comes to Purchaser’s attention on or before the Closing Date (whether through Seller or otherwise
and whether before or after the Execution Date) which indicates that Seller breached any of her
covenants, representations, warranties or any other provision or condition under this Agreement,
then, subject to Section 9.1(c), the effect shall be as if the covenants, representations and warranties
or any other provision or condition of this Agreement had been modified in accordance with the
actual state of facts existing prior to the Effective Time; provided, that Purchaser must promptly
notify Seller if any such breach comes to its attention on or before the Closing Date, and
Purchaser’s failure to notify Seller shall constitute a waiver by Purchaser of Seller’s breach, if any,
of any covenant, representation or warranty or any other provision of this Agreement or any
ancillary agreements entered into pursuant to this Agreement.

       3.9    Ability to Perform. Purchaser has and will have immediately available funds in
cash, which are sufficient to pay the Purchase Price to be paid at Closing and to pay any other
amounts payable pursuant to this Agreement and to consummate the transactions contemplated by
this Agreement. Purchaser has provided Seller with sufficient evidence of Purchaser’s financial
capacity.

        3.10 Solvency. Purchaser is solvent and Purchaser will not be rendered insolvent as a
result of any of the transactions contemplated by this Agreement. For purposes hereof, the term
“solvency” means that: (a) the fair salable value of Purchaser’s tangible assets is in excess of the
total amount of its liabilities (including, for purposes of this definition, all liabilities, whether or
not reflected on a balance sheet prepared in accordance with generally accepted accounting
principles, and whether direct or indirect, fixed or contingent, secured or unsecured, and disputed
or undisputed); (b) Purchaser is able to pay its debts or obligations in the ordinary course of
business as they mature; and (c) Purchaser has capital sufficient to carry on its businesses and all
businesses which it is about to engage.

        3.11 Investigation. As of the Closing Date, Purchaser has been afforded reasonable
access to, and has been provided adequate time to review, the books, records, information,
operations, facilities and personnel of Debtors for purposes of conducting a due diligence
investigation of Debtors and the Purchased Assets. Purchaser has completed all of its due diligence
of Debtors and the Purchased Assets and this Agreement is not subject to any further due diligence
of Debtors or the Purchased Assets, including, without limitation, the Hospital and Nursing School,
by Purchaser.

      3.12 OFAC. Purchaser and, to Purchaser’s actual knowledge, each person or entity
owning an interest in Purchaser (i) is not currently identified on the Specially Designated Nationals
                                                  23

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 25Page
                                                              of 5025 of 50



and Blocked Persons List maintained by the OFAC and/or on any other similar List, (ii) is not a
person or entity with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States, and (iii) is not an “Embargoed Person”, to
Purchaser’s actual knowledge, none of the funds or other assets of Purchaser constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person, and to Purchaser’s
actual knowledge, no Embargoed Person has any interest of any nature whatsoever in Purchaser
(whether directly or indirectly).

        3.13 Purchaser’s Knowledge.            References in this Agreement to “Purchaser’s
knowledge” or “the knowledge of Purchaser” means the actual knowledge of the Chief Financial
Officer of Purchaser, without independent research. No constructive or imputed knowledge shall
be attributed to any such individual by virtue of any position held, relationship to any other Person
or for any other reason.

                                         ARTICLE IV
                                     COVENANTS OF SELLER

         4.1       Access and Information; Inspections.

                (a)     From the Execution Date through the date that is one (1) calendar day before
the Closing Date, (a) Seller shall afford to the officers and agents of Purchaser (which shall include
accountants, attorneys, bankers and other consultants and authorized agents of Purchaser)
reasonable access during normal business hours to Debtors’ records and facilities to inspect the
books, accounts, records and all other relevant documents and information with respect to the
Purchased Assets and (b) Seller shall furnish Purchaser with such additional financial and
operating data and other information in Seller’s possession as to the Purchased Assets as Purchaser
or its representatives may from time to time reasonably request; provided, however, that Seller is
not obligated to disclose information which is proprietary to Debtors and would not be essential to
the purchase of the Purchased Assets by Purchaser; provided, further, that all disclosures of
information shall be consistent with any confidentiality or non-disclosure agreements entered into
(or to be entered into) among Purchaser, its representatives and Seller or her representatives.
Purchaser’s right of access and inspection shall be exercised in such a manner as not to interfere
unreasonably with the operations of Debtors.

                (b)    Notwithstanding anything contained herein, Seller shall not be required to
provide Purchaser or its representatives or agents access to or disclose information where such
access or disclosure would violate the rights of its patients, jeopardize the attorney-client or similar
privilege with respect to such information or contravene any law, judgment, fiduciary duty or
contract entered into prior to or on the date of this Agreement with respect to such information.

       4.2      Consents. Notwithstanding any provision to the contrary contained in this
Agreement, Seller shall not be obligated to obtain the approval or consent to the assignment to
Purchaser of any Assigned Contracts from any party to any of the Assigned Contracts if any such
contract or lease states that it is not assignable without such party’s consent.


                                                  24

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 26Page
                                                              of 5026 of 50



        4.3    Seller’s Efforts to Close. Seller shall use reasonable commercial efforts to satisfy
all of the conditions precedent set forth in Article VI, Article VII, and Article VIII to her or
Purchaser’s obligations under this Agreement to the extent that Seller’s action or inaction can
control or materially influence the satisfaction of such conditions.

        4.4     Cost Reports. Within the time required by applicable law, Seller will prepare and
file with respect to SAHC all cost reports relating to periods ending prior to the Closing Date,
including terminating cost reports for Medicare and Medicaid. All amounts due to, or owed by,
Seller for any such cost report settlements or adjustments will be for the account of Seller.
Purchaser shall, within ten (10) business days after receipt of Seller’s written request therefor,
reimburse Seller for any cost report adjustments or other Medicare or Medicaid adjustments or
payments paid to Purchaser after the Closing Date consisting of underpayments, adjustments or
other amounts owed to Seller for any period prior to the Closing Date. Purchaser, upon reasonable
notice, during normal business hours will reasonably cooperate with Seller in regard to the
preparation, filing, handling and appeals of the pre-Closing cost reports. Such cooperation shall
include the providing of statistics and obtaining files and the coordination pursuant to adequate
notice of Medicare and Medicaid exit conferences or meetings.

         4.5    Medicare and Medicaid Enrollment. Seller shall make commercially reasonable
efforts to enter into settlement agreements with CMS with respect to the Medicare Provider
Agreement and the Missouri Department of Social Services (“MDSS”), with respect to the
Medicaid Provider Agreement and/or its best efforts to obtain Bankruptcy Court rulings that the
provider agreements for Medicare and Medicaid may be transferred as licenses without the consent
of CMS or MDHSS, as applicable, and without successor liability, to enable such agreements to
be assigned to Purchaser. To that end, Seller shall: (i) file a motion to assign the Medicare and
Medicaid provider agreements as a license; (ii) diligently prosecute the motion to its conclusion;
and (iii) negotiate with the appropriate parties to obtain the assignment. Seller shall not be required
to prosecute an appeal of a negative bankruptcy court decision. Between the closing date and the
Licensure Date, Purchaser may bill and collect for patient services under Seller’s health plan
agreements.

         4.6       Medicare and Medicaid Transition Billing.

               (a)     Prior to Purchaser’s receipt of its “tie-in” notice or a new Medicare provider
agreement, Seller agrees that Purchaser may bill for its services performed on and after the Closing
Date under Seller’s NPI and CCN, provided that Purchaser shall indemnify and hold harmless
Seller against all claims asserted by any Government Authority based on Purchaser’s use of
Seller’s Provider Agreements or Seller’s CCNs and all Losses of Seller arising out of or in
connection with Purchaser’s use of Seller’s CCN.

               (b)     Prior to the approval of Purchaser’s Medicaid enrollment, Seller agrees that
Purchaser may bill for its services performed on and after the Closing under Seller’s Medicaid
number, provided that Purchaser shall indemnify and hold harmless Seller against all claims
asserted by any governmental authority based on Purchaser’s use of Seller’s Medicaid number,
and all Losses of Seller arising out of or in connection with Purchaser’s use of Seller’s Medicaid
number.

                                                  25

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 27Page
                                                              of 5027 of 50



        4.7    Hospital Operations. From the approval of the Stalking Horse Bid through the date
of the Sale Order and until the closing, Seller shall, with respect to the operation of the hospital,
use commercially reasonable efforts to:

       4.7.1 without regard to negative financial impact or any Material Adverse Effect, carry
on Seller’s operation of the hospital consistent with past practice but subject to the Bankruptcy
Case and Seller’s obligations and actions in connection therewith;

       4.7.2 without regard to Material Adverse Effect, maintain in effect the insurance
coverages with respect to the assets;

       4.7.3 without regard to Material Adverse Effect, perform Seller’s material obligations
under all Assigned Contracts with respect to the Assets in compliance with the Bankruptcy Code;

       4.7.4 maintain the assets in materially the same condition as at present, ordinary wear
and tear expected;

       4.7.5 perform its obligations under all contracts with respect to the Assets in compliance
with the Bankruptcy Code;

        4.7.6 following entry of the Sale Order, permit and allow reasonable access by Purchaser
and its representatives to the facility for inspection and to provide offers of post-closing
employment to any of Seller’s personnel and to establish relationships with physicians, medical
staff and others having business relations with Seller, provided, that such actions by Purchaser do
not unreasonably interfere with Seller’s operations of the Hospital.

         4.7.7 timely file or cause to be filed all material, reports, notices, and tax returns required
to be filed and pay all required taxes as they come due;

       4.7.8 without regard to Material Adverse Effect, maintain all existing material approvals,
permits and environmental permits relating the hospital;

       4.7.9 have oversight and weekly reports, including in person meetings, with the Trustee
and any other individuals Purchaser deems necessary to consummate the transaction.




                                                  26

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 28Page
                                                              of 5028 of 50




         4.8       Bankruptcy Court Matters.

                    (a)         As soon as reasonably practical following execution of this
                   Agreement, Seller shall file a Motion to Approve Purchaser as Stalking Horse
                   Bidder and Approve Bid Protections (“Bid Protection Motion”).

                   (b)           Seller agrees to the following documents, and any amendments,
                   modifications, and/or supplements thereto, shall be in form and substance
                   reasonably acceptable to Purchaser:

                   (i)     the Sale Order and any Related Orders; and

                   (iii)   the Contracts Assumption Motion and the Contracts Assumption Order.

        4.9    Post-Closing Deliverables. The parties understand that certain documents will not
be finalized and/or completed prior to the anticipated closing date. Seller agrees to commercially
reasonable efforts to provide to Purchaser the following documents post-closing as critical to the
continued operations of the hospital:

         4.9.1 2019 Cost Report

         4.9.2     2019 City, State and Federal Tax Returns

                                         ARTICLE V
                                   COVENANTS OF PURCHASER

        5.1     Purchaser’s Efforts to Close. Purchaser shall use reasonable commercial efforts to satisfy all of
the conditions precedent set forth in Article VII and Article VIII to its or Seller’s obligations under
this Agreement, to the extent that Purchaser’s action or inaction can control or materially influence
the satisfaction of such conditions. Prior to consummation of the transactions contemplated herein,
Purchaser shall be permitted to communicate and meet with (a) counterparties to the agreements
and contracts of hospitals, including those included in the Assumed Obligations, regarding the
terms and conditions under which they may be assumed and assigned to Purchaser; (b) applicable
government and regulatory authorities regarding prospective compliance with regulatory
requirements and related issues, so long as, in the case of each, such communications do not
interfere, with the operations of the Hospital or the conduct of the Bankruptcy Case, notice is
provided to Seller as to any communications or meetings with any governmental authority in
advance, and Seller is afforded the opportunity to attend all such meetings and participate in all
such calls.

        5.2     Required Governmental Approvals. Between the Effective Date and the Closing
Date, Purchaser will: (i) use its commercially reasonable efforts to obtain, as promptly as
practicable, all material governmental authorizations required of Purchaser to consummate the
transactions contemplated hereby; (ii) provide such other information and communications to
governmental entities as such governmental entities may reasonably request; and (iii) reasonably
cooperate with Seller in Seller’s obtaining, as soon as practicable, all material governmental
                                               27

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 29Page
                                                              of 5029 of 50



authorizations required of Seller to consummate the transactions contemplated hereby. Without
limiting the generality of the undertakings pursuant to this Section 5.2, Purchaser shall take, or
cause to be taken, all actions and do, or cause to be done, all things necessary to obtain approval
for the transactions contemplated by this Agreement by any governmental entity, which actions
and things shall include Purchaser’s agreement to: (i) sell or otherwise dispose of specific assets
or categories of assets or businesses now owned or hereafter acquired by Purchaser; (ii) terminate
any existing relationships and contractual rights and obligations; and (iii) amend or terminate
existing licenses or other intellectual property agreements and enter into such new licenses or other
intellectual property agreements; and Purchaser shall take promptly, in the event that any
permanent or preliminary injunction or other order is entered or becomes reasonably foreseeable
to be entered in any proceeding that would make the transactions contemplated hereby in
accordance with the terms of this Agreement unlawful, any and all steps necessary to vacate,
modify or suspend such injunction or order so as to permit such consummation. Purchaser shall
not, and shall cause its affiliates not to, acquire or agree to acquire, by merging with or into or
consolidating with, or by purchasing a portion of the assets of or equity in, or by any other manner,
any business or any corporation, partnership, association or other business organization or division
thereof, or otherwise acquire or agree to acquire any assets or equity interests, if the entering into
of a definitive agreement relating to, or the consummation of such acquisition, merger or
consolidation would reasonably be expected to: (i) impose any delay in the obtaining of, or increase
the risk of not obtaining, any consents of any governmental entity necessary to consummate the
transactions contemplated by this Agreement or the expiration or termination of any applicable
waiting period; (ii) increase the risk of any governmental entity seeking or entering an order
prohibiting the consummation of the transactions contemplated by this Agreement; (iii) increase
the risk of not being able to remove any such order on appeal or otherwise; or (iv) delay or prevent
the consummation of the transactions contemplated by this Agreement.

         5.3       Certain Employee Matters.

                (a)     Purchaser agrees to make offers of employment, effective as of the Effective
Time, to substantially all persons (whether such persons are full time employees, part-time
employees, on short-term or long-term disability or on leave of absence, military leave or workers
compensation leave) who, immediately prior to the Effective Time are: (i) employees in good
standing or (ii) employed by another Seller or affiliate in good standing and are listed on Schedule
5.3 (collectively, the “Hospital Employees”). Any of the Hospital Employees who accept an offer
of employment with Purchaser as of or after the Effective Time shall be referred to in this
Agreement as the “Hired Employees.” All employees who are Hired Employees shall cease to be
employees of Sellers or its affiliates as of the Closing Date.

                (b)      After the Closing Date, Purchaser’s human resources department will give
reasonable assistance to Sellers and their affiliates with respect to Sellers’ and Sellers’ affiliates’
post-Closing administration of Sellers’ and Sellers’ affiliates’ pre-Closing employee benefit plans
for the Hospital Employees. Within five (5) days after the Closing Date, Purchaser shall provide
to Sellers a list of all the Hospital Employees who were offered employment by Purchaser but
refused such employment along with a list of all Hired Employees (which such list Purchaser shall
periodically update).


                                                  28

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 30Page
                                                              of 5030 of 50



               (c)    The provisions of this Section are solely for the benefit of the parties to this
Agreement, and no employee or former employee or any other individual associated therewith or
any employee benefit plan or trustee thereof shall be regarded for any purpose as a third party
beneficiary of this Agreement, and nothing herein shall be construed as an amendment to any
employee benefit plan for any purpose.

        5.4     Excluded Assets. As soon as practicable after the Closing Date, Purchaser shall
deliver to Seller or Seller’s designee any Excluded Assets found at the Owned Real Property on
and after the Effective Time, without imposing any charge on Seller for Purchaser’s storage,
holding, or delivery of same on and after the Effective Time.

        5.5    Waiver of Bulk Sales Law Compliance. Purchaser hereby waives compliance by
Seller with the requirements, if any, of Article 6 of the Uniform Commercial Code as in force in
any state in which the Purchased Assets are located and all other similar laws applicable to bulk
sales and transfers.

         5.6      Inspection; Repair and Restoration; Insurance. From the Effective Date through
the date that is one (1) calendar day before the Closing Date, Purchaser may conduct any
inspections, investigations and reviews in a manner that does not damage the Owned Real Property
or interfere unreasonably with the operations of the Hospital or Nursing School, upon at least
twenty-four (24) hours' prior notice to Seller, which notice may be given telephonically to
___________________ at ________________ or via email at _____________________.
Purchaser and its agents and representatives shall not permit any liens to attach to the Owned Real
Property by reason of the exercise of its rights hereunder, and shall promptly repair any damage
that occurs as a result of any inspections, investigations and reviews and shall promptly restore the
Owned Real Property to its prior condition following completion of such inspection, investigation
or review. Such repairs and restoration shall be performed at Purchaser’s sole expense. Purchaser
shall at all times indemnify, save harmless and defend Seller from and against any and all claims,
liabilities, loss, costs, damage and expenses (including reasonable attorneys’ fees whether incurred
at or before the trial level or in any appellate or bankruptcy proceedings or any proceeding to
determine the amount of such fees) which Seller or the Owner Real Property may suffer, sustain or
incur by reason of any act or omission of Purchaser or any employee, agent or independent
contractor of Purchaser on the Owner Real Property or in connection with such investigations,
including, without limitation, any damage to any part of the Owner Real Property, or injury to any
person or damage to or destruction of other real or personal property, and including the filing or
enforcement of any construction or other statutory or common law lien or claim against the Owner
Real Property, or any part thereof; provided, that, in no event shall Purchaser have any liability
hereunder (i) relating to the negligence or willful misconduct of Seller, any tenant or any of their
respective agents, employees or representatives, (ii) for any incidental, consequential, indirect,
punitive, special or exemplary damages or (iii) with respect to the mere discovery of any hazardous
or toxic substances at the Property. This duty of Purchaser to indemnify, defend and hold harmless
the Seller shall survive Closing or earlier termination of this Agreement for a period of one (1)
year. Purchaser shall at all times, from the Effective Date through the Effective Time, maintain in
full force and effect insurance against loss or liability in connection with bodily injury, death, or
property damage or destruction, occurring on or about the Owned Real Property under one or more
policies of commercial general liability insurance. Each policy shall be written on an occurrence

                                                 29

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 31Page
                                                              of 5031 of 50



basis, shall contain coverage at least as broad as that provided under the then-most current
Insurance Services Office (ISO) commercial general liability insurance form which provides the
broadest coverage, and shall contain a broad form contractual liability endorsement. The insurance
coverage shall be in the amounts of not less than One Million Dollars ($1,000,000) per occurrence
limit and a Four Million Dollar ($4,000,000) umbrella insurance policy. The insurance policies
shall name Seller and any other party reasonably designated by Seller as additional insureds, and
such policies shall indicate that they shall not be terminated or modified in any way that would
materially decrease the protection afforded Seller under this Agreement without thirty (30) days’
advance notice to Seller. Prior to commencing its inspection, Purchaser shall deliver to Seller a
certificate of insurance evidencing the insurance coverages required by this Section.

         5.7                     Transfer, Preservation and Access to Records After the Closing.

                 (a)    After the Closing, Purchaser shall, in the ordinary course of business and to
the extent as required by Applicable Law, keep and preserve in their original form the (i) medical
and clinical records of patients as of and prior to the Closing that have been transferred to Purchaser
and (ii) the student records related to the nursing school. For purposes of this Agreement, the term
“records” includes all documents, electronic data and other compilations of information in any
form. Purchaser acknowledges that as a result of entering into this Agreement it will gain access
to patient, student and other information which is subject to rules and regulations regarding
confidentiality. Purchaser agrees to abide by any such rules and regulations relating to the
confidential information it acquires. Purchaser agrees to maintain the patient records of Seller it
receives in accordance with Applicable Law (including, if applicable, Section 1861(v)(i)(I) of the
Social Security Act (42 U.S.C. §1395(v)(l)(i)), the privacy and security requirements of the
Administrative Simplification subtitle of HIPAA and applicable state requirements with respect to
medical privacy and requirements of relevant insurance carriers.

                 (b)     Upon reasonable notice, during normal business hours, at no out-of-pocket
cost or expense to Purchaser, Purchaser will afford to the representatives of Seller access to and
copies of the patient records and nursing school records (collectively “Facility Records”) to the
extent they relate to any period prior to Closing for any reasonable purpose. In addition, Seller
shall be entitled, at Seller’s sole cost and expense, to copy and/or remove any such Facility Records
or copies thereof, for any reasonable purpose including purposes of billing or pending or threatened
litigation. Any original Facility Record so removed shall be promptly returned to Purchaser
following its use by Seller. Any access granted to Seller in this Agreement shall be upon the
condition that any such access not materially interfere with the normal business operations of
Purchaser.

               (c)     Purchaser shall make the Facility Records of patients and students available
to such patients and students in accordance with applicable law, and to the extent compliant
therewith, Purchaser’s policies and procedures. To the extent permitted by applicable law,
Purchaser shall have the right to charge patients and students for copies of their Facility Records.

        5.8.    Misdirected Payments. Seller covenants and agrees and Purchaser covenants and
agrees, to remit to the other, with reasonable promptness, any payments received, which payments
are on or in respect of accounts or notes receivable owned by (or are otherwise payable to) the
other.
                                                  30

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 32Page
                                                              of 5032 of 50



        5.9     Payments on Transition Patient Receivables. To appropriately allocate payments
received by Purchaser with respect to services rendered and medicine, drugs and supplies provided
by the Purchaser (“Transition Patients Services”) provided to patients admitted prior to the
Closing but not discharged as of the Closing (“Transition Patients”), Purchaser shall prepare and
bill claims (the accounts receivable resulting from such claims, the “Transition Patient
Receivables”) for the Transition Patients following their discharge. If Purchaser receives any
payments on any Transition Patient Receivable, Purchaser will pay Seller an amount equal to (i)
the payments (including deposits, deductibles and co-payments paid, whether received by
Purchaser or Seller or their Affiliates) with respect to the applicable Transition Patient Receivable
multiplied by a fraction, the numerator of which shall be the total charges for the Transition
Patients Services provided to the applicable Transition Patient prior to the Closing, and the
denominator of which shall be the sum of the total charges of the Transition Patients Services
provided to the applicable Transition Patient prior to and after the Closing (including charges for
medicine, drugs and supplies), minus (ii) any deposits, deductibles or co-payments paid by the
applicable Transition Patient prior to the Closing and included in the Excluded Assets. If Seller
receives any payments on any Transition Patient Receivable, Seller will pay Purchaser an amount
equal to the payments (including deposits, deductibles and co-payments paid, whether received by
Purchaser, Seller or their Affiliates) with respect to the applicable Transition Patient Receivable
multiplied by a fraction, the numerator of which shall be the total charges for the Transition
Patients Services provided to the applicable Transition Patient following the Closing, and the
denominator of which shall be the sum of the total charges of the Transition Patients Services
provided to the applicable Transition Patient prior to and after the Closing (including charges for
medicine, drugs and supplies). Notwithstanding the foregoing, to the extent a third party payor
requires or permits the parties to submit split bills for Transition Patients (i.e., a bill for the portion
of the Transition Patients Services provided prior to the Closing and a separate bill for the portion
of the Transition Patients Services provided after the Closing), (i) the foregoing provisions shall
not apply to billing and collection for such Transition Patients Services, (ii) Seller will be
responsible for billing and collection for all such pre-Closing Transition Patients Services (and the
accounts receivable for such Transition Patients Services will be an Excluded Assets), and (iii)
Purchaser will be responsible for billing and collection for all such post-Closing Transition Patients
Services (and the accounts receivable for such Transition Patients Services will belong to
Purchaser).

         5.9.1 Governmental Approvals

                 (a)    Best Efforts. Purchaser (a) shall use its best efforts to secure, as promptly
as possible after the entry of the Sale Order, all consents, approvals (or exemptions therefrom),
authorizations, clearances and licenses required to be obtained from governmental and regulatory
authorities in order to carry out the transactions contemplated by this Agreement and to cause all
of its covenants and agreements to be performed, satisfied and fulfilled, and (b) will provide such
other information and communications to governmental and regulatory authorities as Sellers or
such authorities may reasonably request. Purchaser will provider Sellers periodic and timely
updates regarding all such consents, approvals, authorizations, clearances and licenses. Purchaser
is responsible for all filings with and requests to governmental authorities necessary to enable
Purchaser to operate the Hospital at and after the Licensure Date. Purchaser shall promptly, not
later than thirty (30) days business days after the entry of the Sale Order or sooner if required by

                                                    31

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 33Page
                                                              of 5033 of 50



applicable governmental or regulatory authorities, file all applications, licensing packages and
prerequisite to obtaining the material licenses, permits and authorizations as set forth herein.
Purchaser acknowledges that Sellers may independently contact governmental and regulatory
authorities as part of this process.

                (b)    Change of Ownership Applications. Purchaser shall, promptly, but no later
than ten (10) business days after the entry of the Sale Order, or sooner if required by applicable
governmental or regulatory authorities, file all applications, licensing packages and other
documents with all applicable governmental and regulatory authorities which are necessary for the
operation of a hospital and the consummation of the transactions hereunder, including the hospital
license change of ownership application with the State of Missouri, the hospital pharmacy change
of ownership application, and the Medicare and Medicaid change-of-ownership applications
(collectively defined herein as the “CHOWS”).

                                     ARTICLE VI
                             BANKRUPTCY COURT APPROVAL

        6.1    Bankruptcy Court Approval. The Parties acknowledge and agree that this Agreement and the
consummation of the transactions contemplated under this Agreement are subject to approval of
the Bankruptcy Court and the consideration by the Seller, in the exercise of her fiduciary duties,
of higher or better competing bids in respect of all or any part of the Purchased Assets, whether
individually or in combination with other assets of the debtors or otherwise, in accordance with
the Bidding Procedures Order (each a “Competing Bid”). If Purchaser is selected as the Winning
Bidder or Back-up Bidder (defined below), Seller shall request entry of an order approving the
Sale (the “Sale Order”) in a form reasonably acceptable to Purchaser; provided, however, that the
Parties acknowledge that the Bankruptcy Court may amend or modify the precise terms of the
proposed Sale Order and, unless such amendments or modifications materially alter the
transactions contemplated by this Agreement, the Parties shall be obligated to Close such
transactions pursuant to the terms of this Agreement, as altered by the Sale Order. For purposes
of this Agreement, the Sale Order shall authorize the sale of the Assets pursuant to Section 363(b)
of the Bankruptcy Code (including Seller’s assumption and assignment to Purchaser of the
Assigned Contracts) on the terms and conditions set forth herein, free and clear of all liens and
encumbrances other than Permitted Exceptions) and Excluded Liabilities. If there are no
Competing Bids, or Purchaser is selected as the Winning Bidder, Seller shall request that the
Bankruptcy Court incorporate a good faith finding with respect to the Purchaser into the Sale Order
pursuant to Section 365(m) of the Bankruptcy Code.

        Auction. In the event of the submission of one or more Competing Bids, the Seller shall
conduct an auction (the “Auction”) in accordance with the terms of the Bidding Procedure Motion
and Bidding Procedure Order. Purchaser agrees to participate in any Auction. This Agreement
shall constitute Purchaser’s opening bid for the Purchased Assets on the terms provided herein.
Seller conducting an Auction for any or all of the Purchased Assets shall not constitute a breach
or default of this Agreement or basis for terminating the Agreement. At the conclusion of the
Auction, Seller shall select the highest and best offer as the winning bid (the “Winning Bid” and,
the associated party, the “Winning Bidder”). Provided Purchaser is selected as the winning bidder
in respect of the Assets at the auction, if any, undertaken in accordance with the Bidding
Procedures Order (the “Auction”), or if no Competing Bid (as defined below) is submitted with
                                                  32

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 34Page
                                                              of 5034 of 50



respect to the Assets that constitute a Qualified Bid (as defined in the Bidding Procedures Order),
Seller shall seek entry of the Sale Order and any other orders to close the sale of the Assets (any
such orders, “Related Orders”) by the Bankruptcy Court in accordance with the terms and
conditions of the Bidding Procedures Order. In the event that the Sale Order or any Related Orders
are appealed, Seller shall use commercially reasonable efforts to defend such appeal.

        6.2    Back-up Bidder. At the conclusion of the Auction, Seller may select one or more
back-up bids (each a “Back-up Bid” and, the associated party, a “Back-up Bidder”). Purchaser
agrees to serve as a Back-up Bidder on the terms set forth herein, as modified by any higher or
better bid made by Purchaser during the Auction. In no event shall Purchaser’s Back-up Bid be
less advantageous or beneficial to Seller than the terms of this Agreement. If Purchaser is
designated as a Back-up Bidder, (a) notwithstanding anything to the contrary in Article IX or any
other provision of this Agreement, (i) Seller shall retain the Deposit, (ii) any deadlines to Close
shall be vacated, and (iii) and Purchaser’s rights to terminate this Agreement, if any, shall be
suspended pending consummation of the transaction(s) contemplated by the Winning Bid, and (b)
in the event the Winning Bidder fails to consummate any transaction(s) contemplated by the
Winning Bid, Purchaser may be designated the Winning Bidder and, if so designated, shall be
obligated to consummate the transactions herein contemplated on the terms set forth in the
Purchaser’s Back-up Bid within ten (10) business days of being so designated.

        6.3      Appeal of Sale Order. In the event an appeal is taken or a stay pending appeal is
requested from the Sale Order, Seller shall immediately notify Purchaser of such appeal or stay
request and shall provide to Purchaser promptly a copy of the related notice of appeal or order of
stay as well as written notice of any motion or application filed in connection with any appeal.
Seller shall, in consultation with the Purchaser, be primarily responsible for drafting pleadings and
attending hearings as necessary to defend against any appeal of the Sale Order; provided, however,
Purchaser shall be responsible for paying any and all fees, costs or expenses, including, without
limitation, attorneys’ fees and costs, incurred by the Seller in connection with any appeal or other
proceeding challenging the Sale commenced following entry of the Sale Order.

       6.4      Provided Purchaser is selected as the winning bidder at the Auction, if any, or if no
Competing Bid is submitted with respect to the Assets, Seller shall file such motions or pleadings
as may be appropriate or necessary to assume and assign the Assigned Contracts and to determine
the amount of Cure Costs (the “Contracts Assumption Motion”) which Contracts Assumption
Motion and any form or order approving such Contracts Assumption Motion (which for the
avoidance of doubt, may be the Sale Order), shall be in form and substance reasonably acceptable
to Purchaser ( the “Contracts Assumption Order”).

                                       ARTICLE VII
                             SELLER’S CONDITIONS PRECEDENT

       7.1      Execution and Delivery. Purchaser shall have executed and delivered all documents, instruments
and certificates required to be executed and delivered under the terms of this Agreement.

        7.2    Authorization. The Bankruptcy Court shall have approved the Agreement, and
transactions contemplated by this Agreement, without material modifications, unless expressly
agreed to by the Parties or part of Purchaser’s Winning Bid following the Auction, through the
                                                     33

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 35Page
                                                              of 5035 of 50



entry of the Sale Order and no temporary restraining order, preliminary or permanent injunction
or other order preventing the consummation of the contemplated transactions shall have been
issued by any court of competent jurisdiction or any other governmental body and remain in effect
on the Closing Date.

         7.3     Covenant Performance. Purchaser shall have performed or complied with each and
all of its obligations, covenants, agreements and conditions required to be performed or complied
with by it in all material respects on or prior to the Closing Date.

       7.4    Representations and Warranties. All of the representations and warranties of
Purchaser contained in this Agreement shall be true and correct in all material respects as of the
Closing Date (subject to appropriate modifications permitted under this Agreement and except as
would not be materially adverse to Seller).

                                    ARTICLE VIII
                          PURCHASER’S CONDITIONS PRECEDENT

        8.1     Execution and Delivery. Seller shall have executed and delivered all documents, instruments and
certificates required to be executed and delivered under the terms of this Agreement.

        8.2    Authorization. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the transactions contemplated in this
Agreement shall have been issued by any court of competent jurisdiction or any other
governmental body and remain in effect on the Closing Date.

        8.3     Covenant Performance. Seller shall have performed or complied with each and all
of the obligations, covenants, agreements and conditions required to be performed or complied
with by Seller in all material respects on or prior to the Closing Date; provided, however, that this
condition will be deemed to be satisfied unless (a) Seller was given written notice of such failure
to perform or comply and did not or could not cure such failure to perform or comply within fifteen
(15) business days after receipt of such notice and (b) the manner in which such obligations,
covenants, agreements and conditions have not been performed would be materially adverse to
Purchaser.

         8.4       Bankruptcy Court Approval.

               (a)    Entry of Sale Order. The Bankruptcy Court shall have entered the Sale
Order, the form and substance of which shall be reasonably acceptable to the Purchaser, approving
this Agreement and the consummation of the transactions contemplated by this Agreement
pursuant to Sections 363 and 365 of the Bankruptcy Code.

                (b)     Enforceability of Sale Order. On the Closing Date, the Sale Order shall
(1) be in full force and effect, (2) not have been voided, reserved or vacated or subject to a stay,
(3) not have been materially amended, modified or supplemented in any way without Purchaser’s
prior written consent, and (4) be a Final Order, unless otherwise agreed by the Parties as part of an
expedited closing. For purposes of this Agreement, a “Final Order” means an order of the
Bankruptcy Court as to which no appeal or notice of appeal has been timely filed as of the Closing

                                                      34

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 36Page
                                                              of 5036 of 50



Date, or, if any of the foregoing has been timely filed, no stay pending appeal has been granted; as
to which the time for challenging the Sale Order has expired; and as to which no stay is in effect.

               (c)    On the Closing Date, the objection deadline shall have passed for all
counterparties to Assigned Contracts to object to the assumption and/or assignment of such
Assigned Contracts, including with respect to the Cure Costs contained in the respective cure
notice, unless the deadline is extended as a result of a modification of the scope of Assigned
Contracts to be assumed by Purchaser pursuant to the terms of this Agreement or the Bidding
Procedure Order.

        8.5     Title Policy. The Title Company shall have committed to issue, as of the Closing,
an ALTA owner’s policy of title insurance in the form of the pro forma attached hereto as Exhibit
8.5 (the Title Policy”). Purchaser acknowledges that a Title Policy consistent with 3.6 hereof shall
be satisfactory to it.

       8.6     Representations and Warranties. All of the representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects as of the Closing Date
(subject to appropriate modifications permitted under this Agreement and would not materially
adverse to Purchaser).

                                           ARTICLE IX
                                          TERMINATION

       9.1     Termination. This Agreement may be terminated at any time prior to Closing under any of the
following circumstances:

                   (a)   by the mutual written consent of the Parties;

                (b)    by Seller if Purchaser has committed a material breach of this Agreement,
which material breach is adverse to Seller, and such breach has not been (i) waived in writing by
Seller or (ii) cured by Purchaser to the reasonable satisfaction of Seller within ten (10) business
days after Seller provides Purchaser written notice of such breach;

               (c)      by Purchaser if Seller has committed a material breach of this Agreement,
which material breach is materially adverse to Purchaser, and such breach has not been (i) waived
in writing by Purchaser or (ii) cured by Seller to the reasonable satisfaction of Purchaser within
ten (10) business days after Purchaser provides Seller of a written notice of such breach; provided,
however, Purchaser shall not be permitted to terminate this Agreement pursuant to this Section
9.1(c) if Purchaser is also in material breach of this Agreement;

              (d)      by Seller if satisfaction of any such condition in Article VII is or becomes
impossible and Seller has not waived such condition in writing, or the satisfaction of such condition
would require Seller to breach or result in Seller breaching her fiduciary duties or applicable law;

               (e)    by Purchaser if satisfaction of any such condition in Article VIII is or
becomes impossible and Purchaser has not waived such condition in writing (provided that the
failure to satisfy the applicable condition or conditions has occurred by reason other than

                                                   35

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 37Page
                                                              of 5037 of 50



(i) Purchaser’s failure to comply with its obligations under the Agreement or (ii) Seller’s failure to
provide any delivery required on the Closing Date as a result of Purchaser being unwilling or
unable to close the transaction on the Closing Date);

                (f)    by either Party if the Bankruptcy Court fails to approve the Sale of the
Purchased Assets to Purchaser in accordance with the terms of this Agreement or any subsequent
agreement between the Parties, subject to non-material modification, or enters an order precluding
the consummation of the transactions contemplated hereunder; provided, however, that the
inability to assume or assign to Purchaser any Assigned Contracts due to the failure to obtain any
necessary consents shall not constitute a basis to terminate the Agreement;

                (g)    Subject to Article VI, by either Party if Seller designates an individual or
entity other than Purchaser as the Winning Bidder;

                (h)     by either Party if the Closing has not occurred on or before July 31, 2020,
unless the Closing is rescheduled to a later date pursuant to this Agreement; provided, however,
neither Party may terminate pursuant to this provision if the failure to close by the Closing Date is
the result of the Party’s failure to comply with its obligations under this Agreement;

              (i)     by either Party upon consummation of a transaction involving any of the
Purchased Assets to an individual or entity other than the Purchaser, unless the Purchaser expressly
approves such transaction; or

              (j)    by Purchaser if (i) prior to the Closing Date, one or more of the Chapter 11
Cases is converted to a case under Chapter 7 of the Bankruptcy Code or dismissed or (ii) the
Bankruptcy Court enters an order pursuant to Section 362 of the Bankruptcy Code lifting or
modifying the automatic stay with respect to any material Purchased Asset.

       9.2     Effect of Termination. With the exception of the Parties’ rights and obligations
under Section 9.3 and Article XI, if this Agreement is terminated in accordance with the provisions
of Section 9.1, all further obligations of the Parties under this Agreement shall terminate
immediately. Such termination shall not affect or abrogate the ability of the Parties to exercise
any rights or assert any claims or causes of action under Article XI, including in the event of
termination under Sections 9.1(b) or 9.1(c). Each Party acknowledges and agrees that the
agreements contained in this Section 9.2 are integral to the transactions contemplated by this
Agreement, that this Section 9.2 shall survive (without alteration) any termination under Section
9.1, and the Parties would not have entered into this Agreement without the provisions of this
Section 9.2.

         9.3       Termination Payment; Expense Reimbursement

               (a)      In the event that a Competing Bid is consummated, or this agreement is
terminated for any reason after the Bidding Protection Order approving this Section 9.3 has been
entered other than a material breach of Purchaser, in consideration for the Purchaser having
expended considerable time and expense in connection with this Agreement and the negotiation
thereof and the identification and quantification of assets of Seller, and without the requirement of
any notice or demand from Purchaser or any other application to or order of the Bankruptcy Court,
                                                 36

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 38Page
                                                              of 5038 of 50



(ii) the Deposit shall be returned to Purchaser in accordance with the Bidding Procedures Order
and (iii) Seller shall pay (or cause to be paid to) Purchaser, in accordance with the terms of the
Bidding Procedures Order, (1) a termination payment solely in the event of a successful competing
bid in an amount equal to Five Hundred and Ten Thousand Dollars ($510,000.00) (Three Percent
(3%) of the cash consideration component of the Purchase Price (the “Termination Payment”)
and (2) all reasonable out of pocket and documented fees and expenses (including reasonably
attorneys’ fees and expenses) incurred by Purchaser in connection with or related to Purchaser’s
evaluation, consideration, analysis, negotiation and documentation of this Agreement and the
transactions contemplated hereby in an amount not to exceed $500,000.00 in the aggregative ( the
“Expense Reimbursement” and together with the Termination Payment, the “Stalking Horse
Bidder Protections”). In the event that Seller becomes obligated under this Agreement to pay
any or all of the Stalking Horse Bidder Protections, Seller shall pay such Stalking Horse Bidder
Protections in immediately available funds to such account or accounts as may be specified in
written notice by Purchaser. The Stalking Horse Bidder Protections shall, upon approval of the
Bid Protections Order, (a) constitute an allowed administrative expense claim of Seller’s estates
under sections 503(b) and 507 of the Bankruptcy Code and (b) notwithstanding the prior entry of
any order of the Bankruptcy Court relating to the use of cash collateral, be paid on the second (2nd)
business day following the consummation of a Competing Bid or termination of this Agreement
under Section 9.1(a), (c),(d),(f), (g), (h),(i) or (j)( provided that the Termination Payment shall only
be payable from the proceeds of a successful Competing Bid) if no material breach by Purchaser
of this Agreement has occurred. The Bid Protections Order shall provide for payment by Sellers
of the Stalking Horse Bidder Protections as and when such amounts are due and payable hereunder.
Nothing in this section 9.3(a) shall relieve Purchaser or Seller of any liability for a breach of this
Agreement prior to the date of termination.

                (b)      Each of the parties acknowledges and agrees that the agreements contained
in this Section 9.3 are an integral part of the transactions contemplated by this Agreement and that,
without these agreements, the other Parties would not enter into this Agreement. Each of the of
the Parties further acknowledge that the payment by Seller of the Stalking Horse Bidder
Protections is not a penalty, but rather liquidated damages in a reasonable amount that will
compensate Purchaser, in the circumstances in which such Stalking Horse Bidder Protection is
payable, for the efforts and resources expended and the opportunities foregone while negotiating
this Agreement and in reliance on this Agreement and the expectation of the consummation of the
transactions contemplated by this Agreement, which amount would otherwise be impossible to
calculate with precision. The obligation to pay the Stalking Horse Bidder Protections in
accordance with the provisions of this agreement will (1) be binding upon and enforceable jointly
and severally against each Seller immediately upon the Bankruptcy Court entering the Bidding
Procedures Order and (2) survive the subsequent termination of this Agreement, solely to the
extent permitted by applicable law. The obligation to pay the Stalking Horse Bidder Protections
as and when required, under this Agreement, are intended to be and upon entry of the Bid
Protections Order are, binding upon (a) each Seller, (b) any successors or assigns of any Seller and
(c) any trustee examiner or other representative of a Seller’s estate (“Successor”) as if Successor
were a Seller hereunder.

             (c)     Deposit Upon Termination. In the event of the termination of this
Agreement pursuant to Sections 9.1(a), (c), (d), (f), (g), (h), (i), or (j) and subject to 9.3(a), Seller

                                                   37

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 39Page
                                                              of 5039 of 50



shall return to Purchaser the Deposit within five (5) business days after the termination of the
Agreement; provided, however, Seller may retain the Deposit if Purchaser is designated as the
Back-up Bidder following any Auction. In the event of the termination of this Agreement pursuant
to Section 9.1(b), breach of this Agreement by Purchaser, or Purchaser’s failure to close the
transactions contemplated by this Agreement on the Closing Date, Purchaser shall be deemed to
forfeit the Deposit, which amounts shall be applied to Seller’s damages, if any, and shall not
constitute liquidated damages. The forfeiture of the Deposit pursuant to this Section 9.3(b) shall
not affect, and Seller shall retain, all other rights, remedies, claims, counterclaims, and defenses
Seller may possess as to Purchaser, including the right to seek equitable or injunctive relief.

                                         ARTICLE X
                                   POST-CLOSING MATTERS

         10.1 Excluded Assets. Any Excluded Asset (or proceeds thereof) (a) pursuant to the terms of this
Agreement, (b) as otherwise determined by the Parties’ mutual written agreement, or (c) absent
such agreement, as determined by adjudication by the Bankruptcy Court, which comes into the
possession, custody or control of Purchaser (or its respective successors-in-interest, assigns or
affiliates) shall, within five (5) business days following receipt, or such longer period as reasonably
necessary, be transferred, assigned or conveyed by Purchaser (and its respective successors-in-
interest, assigns and affiliates) to Seller without imposing any charge to Seller for Purchaser’s
transfer, storage, handling or holding of same on and after the Effective Time. Purchaser shall not
have the right to contest its obligation to transfer, assign and convey to Seller any Excluded Asset
(or proceeds thereof) because of any outstanding claims, liabilities or obligations asserted by
Purchaser against Seller or Debtors. If Purchaser fails to remit any monies in accordance with the
first sentence of this Section 10.1, such withheld funds shall bear interest at the Prime Rate in
effect on the calendar day upon which such payment was required to be made to Sellers (the
“Excluded Asset Due Date”) plus five percent (5%) (or the maximum rate allowed by law,
whichever is less), such interest accruing on each calendar day after the Excluded Asset Due Date
until payment of such withheld funds and all interest thereon is made to Seller. Purchaser shall be
liable and obligated to reimburse Seller for any and all fees, costs and expenses, including, without
limitation, attorneys’ fees and costs, incurred by Seller to enforce the provisions of this Section
10.1.

         10.2      Access to Records.

                (a)    Purchaser shall cooperate with Seller, her representatives, any of her
affiliates or professionals, the Official Committee of the Unsecured Creditors of the Debtors,
Debtors’ estate representative(s) and any liquidating trustee of the Debtors’ bankruptcy estates
(collectively, the “Seller Parties”) and their insurance carriers in connection with the
administration of Debtors’ bankruptcy estates, including, without limitation, in connection with all
claims, actions, causes of action or audits relating to the Excluded Assets, Excluded Liabilities or
pre-Closing operation of the Debtors, the Hospital, or Nursing School that any Seller Party may
elect to pursue, dispute or defend, in respect of events occurring prior to the Effective Time with
respect to the operation of the Debtors, the Hospital, or Nursing School. Such cooperation shall
include, without limitation, providing copies of any relevant documents and communications and
making any employees of Purchaser available for interviews, depositions, hearings and trials and
other assistance in connection with the administration of Debtors’ bankruptcy estates, or the
                                                  38

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 40Page
                                                              of 5040 of 50



bankruptcy estates of any affiliates of the Debtors, and such cooperation shall also include making
all of Purchaser’s employees available to assist in the securing and giving of evidence and in
obtaining the presence and cooperation of witnesses (all of which shall be done without payment
of any fees or expenses to Purchaser or to such employees).

                (b)     In connection with (i) the transition of the Purchased Assets pursuant to the
transactions contemplated by this Agreement, (ii) Debtors’ or Seller’s rights to the Excluded
Assets, (iii) any claim, audit, or proceeding, including, without limitation, any tax claim, audit, or
proceeding, and (iv) the Debtors’ or Seller’s obligations under the Excluded Liabilities, Purchaser
shall after the Effective Time give Seller, or any representative, successor or affiliate of Seller,
access during normal business hours to the Owned Real Property, Hospital, and Nursing School,
and related books, personnel, accounts and records and all other relevant documents and
information with respect to the assets, liabilities and business of the Debtors as Seller, or any
representative, successor or affiliate of Seller, may from time to time reasonably request, all in
such manner as not to unreasonably interfere with the operations of Purchaser.

               (c)     To the maximum extent permitted by law, if Purchaser receives any requests
or demands, by subpoena or otherwise, any documents relating to the Excluded Liabilities or
Excluded Assets, including, without limitation, documents relating to the operations of any of the
Debtors, the Hospital or the Nursing School prior to the Effective Time, prior to any disclosure of
such documents, Purchaser shall notify Seller not later than three (3) business days after receipt of
such request or demand and shall provide Seller with the opportunity to object to, and otherwise
coordinate with respect to, such request or demand. Purchaser shall cooperate with and provide
reasonable assistance to Seller in objecting to any such request or demand.

                (d)    Notwithstanding anything to the contrary contained herein, Seller shall be
permitted to make and retain a copy of any and all documents and communications of Debtors that
may be relevant to the administration of Debtors’ bankruptcy estates, including, without limitation,
any electronically stored information. Purchaser shall grant Seller, or any employee, agent,
representative, successor or affiliate of Seller, reasonable access to the books and records of
Debtors as well as any computers, servers, tangible storage devices, cloud-based storage accounts
or servers, or any other media or medium for the storage of electronic information or data
(collectively, “ESI Devices”), as well as any access and authorization necessary to make and retain
copies of any of the foregoing and, to the extent contained on any ESI Device, copy or create an
image of the ESI Devices, including any metadata. To the extent Purchaser, following the
Effective Time, utilizes any ESI Devices used by Debtors prior to the Closing Date, Purchaser
agrees and consents to the copying or imaging of such ESI Devices in their entirety, including
information related to Purchaser’s operations following the Effective Time; provided, however,
that Seller shall keep any information, documentation, communications, or data recovered from
any ESI Devices exclusively related to Purchaser’s operations for the period following the
Effective Time confidential, unless the disclosure of such information is necessary for the
administration of the Debtors’ bankruptcy estates, including, without limitation, the sale,
monetization or disposition of any Excluded Assets, the prosecution of any claims or causes of
action that constitute Excluded Assets, the enforcement of this Agreement, the exercise or
exploitation of any rights granted or retained under this Agreement, or as otherwise compelled
pursuant to any requests for the production of document, subpoena or other court order. Purchaser

                                                 39

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 41Page
                                                              of 5041 of 50



acknowledges and agrees that Seller may require access to Debtors’ books and records, documents,
communications and ESI Devices following the Effective Time and such access may be required
on an expedited basis in order to protect the interests of the Debtors’ bankruptcy estates. Any
request for access pursuant to this Section 10.2 may be made by electronic mail or overnight
courier to the addresses provided for the delivery of notices to Purchaser under Section 13.6,
below, which requests shall be deemed received and effective upon delivery. Purchaser shall
respond to any written request for access made pursuant to this Section 10.2 not later than three
(3) business days and provide access to the requested material not later than seven (7) business
days following delivery of the subject request. In the event Purchaser fails to respond or provide
access within the time required under this Section 10.2(d), Seller may move ex parte, in accordance
with the applicable rules and procedures of the Bankruptcy Court, for an order compelling
Purchaser to comply with the provisions of this Section 10.2 and awarding Seller reasonable fees
and costs, including, without limitation, reasonable attorneys’ fees and costs, incurred in
connection with such proceedings.

                 (e)     Purchaser shall be responsible for the payment of, and Seller shall have no
liability or responsibility for, any fees, costs or expenses, including, without limitation, attorneys’
fees and costs, incurred by Purchaser in complying with its obligations under this Section 10.2.

        10.3 Turnover and Accounting of Post-Closing Receipts. The Parties shall reasonably
cooperate to ensure that any and all payments that constitute “Excluded Assets” shall be paid to
and received by Seller and any and all payments that constitute “Purchased Assets” transferred to
Purchaser pursuant to Section 1.7 or that otherwise arise from services rendered by Purchaser on
or after the Effective Time be paid to and received by Purchaser. In the event that payments that
constitute a Purchased Asset are deposited to a bank account of Seller, which is not automatically
swept or transferred to Purchaser, Seller shall, within five (5) business days of notice of the receipt
of such payments, turnover and pay Purchaser said funds. In the event that payments that constitute
an Excluded Asset are deposited to a bank account of Purchaser or otherwise received by
Purchaser, Purchaser shall, within five (5) business days of notice of the receipt of funds
representing any Excluded Assets, turnover and pay Seller such funds. Each Party shall have the
right, once every thirty (30) days, to request and receive records from the other Party reflecting
any deposits into such Party’s bank account(s) or otherwise received by such Party and, once every
year, to audit by an independent and competent auditor, at the requesting Party’s sole expense, of
the bank records and remittance advices of the other Party. If upon review of such records, a Party
determines that there has either been an overpayment or an underpayment of funds due, the Party
owing funds shall, within five (5) business days of receipt of a demand for an accounting and
turnover of such funds, pay such funds to the Party entitled thereto or contest the assertion of any
rights to such funds. In the event of a dispute regarding the Parties’ respective rights to any funds,
the Parties shall present such dispute to the Bankruptcy Court pursuant to a motion to enforce this
Agreement; each Party, to the extent necessary, waiving any rights or requirements under Rule
7001 of the Federal Rules of Bankruptcy Procedure for resolution of any such dispute pursuant to
an adversary proceeding. The Bankruptcy Court shall have exclusive jurisdiction to resolve any
disputes regarding the Parties respective rights to funds under this Agreement or obligations to
turnover any funds under this Section 10.3.



                                                  40

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 42Page
                                                              of 5042 of 50



        10.4 General Cooperation and Turnover Obligations. The parties shall cooperate to
ensure that any and all payments and/or property that constitute “Excluded Assets” shall be paid
to and received by Sellers, with any payments that constitute “Assets” transferred to Purchaser
pursuant to Section 1.7 or that otherwise arise from services rendered by Purchaser on or after the
Closing Date be paid to and received by Purchaser. In this regard, the parties shall, within five (5)
business days of receipt, copy and send to the other party copies (either in hard copy or via
electronic file) of all remittance advices for all deposits to all bank accounts, from whatever payor
or source of funds, that are received for services rendered on and after the Effective Time. In the
event that payments that constitute a transferred Asset are deposited to a bank account of Sellers
which is not automatically swept or transferred to Purchaser, then Sellers, within five (5) days of
notice of the receipt of such payments shall turnover and pay Purchaser said funds. In the event
that a deposit representing payment of any Excluded Assets is received by Purchaser, then
Purchaser, within five (5) days of notice of the receipt of funds representing any Excluded Assets,
shall turnover and pay Sellers such funds. Each party shall have the right, once a year, to audit by
an independent and competent auditor, at the requesting party’s sole expense, of the bank records
and remittance advices of the other party. Thereafter, upon the findings of the auditor that there
has either been an overpayment or and underpayment of funds due, the party owning funds shall,
within five (5) business days, make a payment of such funds to whom they are owed.

        10.5 Closing of Financials. Trustee shall cause to complete the standardized closing of
Sellers’ financial records through the date upon which all CHOWS have been approved
(“Licensure Date”) including, without limitation, the closing of general ledger account
reconciliations (collectively, the “Closing of Financials”).

        10.6 Medical Staff. To ensure continuity of care in the community, Purchaser agrees
that the Hospital’s medical staff members in good standing as of the Licensure Date shall maintain
medical staff privileges at the Hospital as of the Licensure Date. On and after the Licensure Date,
the medical staff will be subject to the Hospital’s Medical Staff Bylaws then currently in effect,
provided that such Bylaws are in compliance with all applicable laws and regulations and contain
customary obligations.



                                         ARTICLE XI
                                     DEFAULT AND TAXES

        11.1 Purchaser Default. If Purchaser commits any material default under this Agreement prior to
Closing, (a) Purchaser shall be deemed to forfeit the Deposit and (b) Seller shall be entitled to sue
for damages or specific performance of the terms of this Agreement and recover any and all fees,
costs and expenses, including, without limitation, any attorneys’ fees and costs, incurred by Seller
as a result of Purchaser’s default. The foregoing remedies are in addition to the right to terminate
this Agreement under Section 9.1. The termination of the Agreement pursuant to Section 9.1 shall
not abrogate or limit the rights of Seller to retain the Deposit and sue for damages as provided in
this Article XI.

       11.2 Seller Default. If Seller commits any material default under this Agreement prior
to Closing, Purchaser shall be entitled to sue for damages or specific performance; provided, that
                                                  41

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 43Page
                                                              of 5043 of 50



in no event shall Purchaser be entitled to damages in excess of the amount of the Deposit. The
foregoing remedies are in addition to the right to terminate this Agreement under Section 9.1. The
termination of the Agreement pursuant to Section 9.1 shall not abrogate or limit the rights of
Purchaser to sue for damages pursuant and subject to the terms of this Section 11.2.

         11.3 No Recourse to Third Parties. Notwithstanding anything in Sections 11.1 or 11.2
to the contrary, all claims or causes of action (whether in contract or in tort, in law or in equity)
that may be based upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement), may be made only against
the Parties to this Agreement. No Person who is not a Party to this Agreement shall have any
liability (whether in contract or in tort, in law or in equity, or based upon any theory that seeks to
impose liability of an entity Party against its owners or affiliates) for any obligations or liability
arising under, in connection with or related to this Agreement or for any claim based on, in respect
of, or by reason of this Agreement or its negotiation or execution; and each Party hereto waives
and releases all such liabilities, claims and obligations against any such Purchaser Party or Seller
Party that is not a Party.

         11.4 Limitation of Seller’s Liability. Seller is entering into this Agreement solely in her
capacity as Chapter 11 Trustee of the Debtors. Neither Seller, in her personal capacity or as
Chapter 11 Trustee for non-Party affiliates of the Debtors, nor GlassRatner Advisory & Capital
Group LLC shall be liable to Purchaser for any claims or causes of action (whether in contract or
in tort, in law or in equity) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into this Agreement),
or any amounts or obligations due or owing to Purchaser by Seller, in her capacity as Chapter 11
Trustee of the Debtors, under this Agreement.

         11.5      Tax Matters; Allocation of Purchase Price.

                (a)     After the Effective Time, the Parties shall cooperate fully with each other
and shall make available to each other, as reasonably requested, all information, records or
documents relating to tax liabilities or potential tax liabilities attributable to Seller or Debtors with
respect to the operation of the Purchased Assets for all periods prior to the Effective Time and
shall preserve all such information, records and documents at least until the expiration of any
applicable statute of limitations or extensions thereof. The Parties shall also make available to
each other, to the extent reasonably required, and at the reasonable cost of the requesting Party (for
out-of-pocket costs and expenses only), personnel responsible for preparing or maintaining
information, records and documents in connection with tax matters and as Seller reasonably may
request in connection with the completion of any post-Closing audits of the Debtors’ businesses
or bankruptcy estates.

                 (b)    Solely for purposes of tax reporting and matters arising in the Chapter 11
Cases or related to the administration of Debtors’ bankruptcy estates, including, without limitation,
the treatment of claims purportedly secured by some or all of the Purchased Assets, Schedule 11.5
sets forth the allocation of the Purchase Price (including any liabilities that are considered to be an
increase to the Purchase Price for United States federal income tax purposes) among the Purchased
                                                  42

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 44Page
                                                              of 5044 of 50



Assets in accordance with Section 1060 of the Code and the Treasury Regulations promulgated
thereunder (the “Allocation Schedule”). The Allocation Schedule shall be final and binding upon
Seller and Purchaser with respect to matters relating to required tax reporting by each Party. The
Parties shall refrain from taking any position that is inconsistent with the Allocation Schedule with
respect to tax reporting.

                                          ARTICLE XII
                                          RISK OF LOSS

        12.1 Assumption of Risk. Purchaser assumes any and all risks of loss or damage to the Purchased
Assets as of the Effective Time. Sections 12.2 and 12.3 govern the allocation of risk with respect
to any event(s) of loss or damage to the Owned Real Property, or any portion thereof, and Personal
Property occurring prior to the Effective Time. Any event of loss or damage unknown to Seller
as of or first discovered by the Parties, or either of them, following the Effective Time shall be
deemed to occur after the Effective Time for purposes of this Article XII, regardless of whether
the event of loss or damage relates to a condition in existence on or an event prior to the Effective
Time.

         12.2 Minor Damage. In the event of loss or damage to the Owned Real Property, or any
portion thereof, that is not “major” (as hereinafter defined in Section 12.4) or in the event of loss
or damage to any Personal Property constituting a Purchased Asset, this Agreement shall remain
in full force and effect provided Seller either (a) performs any necessary repairs or (b) assigns to
Purchaser all of Seller’s or Debtors’ right, title and interest to any claims and proceeds Seller or
Debtors may have with respect to any casualty insurance policies or condemnation awards relating
to the premises or property in question. In the event that Seller elects to perform repairs upon the
Owned Real Property or any Personal Property, Seller shall use reasonable efforts to complete
such repairs promptly and the date of Closing shall be extended a reasonable time in order to allow
for the completion of such repairs, unless otherwise agreed by the Parties. If Seller elects to assign
a casualty claim to Purchaser, the Purchase Price shall be reduced by an amount equal to any
unpaid deductible amount under any applicable insurance policy or uninsured amount.

        12.3 Major Damage. In the event of a “major” loss or damage to the Owned Real
Property, or any portion thereof, Purchaser may terminate this Agreement by written notice to
Seller, in which event the Deposit shall be returned to Purchaser. Except for the return of the
Deposit, Purchaser shall have no recourse, claims or causes of action against, or right to damages
from, Seller or Debtors’ bankruptcy estates in the event of termination of the Agreement due to
“major” loss or damage. If Purchaser elects to proceed with Closing, Seller shall (a) assign to
Purchaser all of Seller’s or Debtors’ right, title and interest to any claims and proceeds Seller or
Debtors may have with respect to any casualty insurance policies or condemnation awards relating
to the premises in question and (b) the Purchase Price shall be reduced by an amount equal to any
unpaid deductible amount under any applicable insurance policy and any uninsured loss.
Purchaser shall have no right to terminate the Agreement due to “major” loss or damage to any
Purchased Asset other than the Owned Real Property, or any portion thereof.

       12.4 Definition of “Major” Loss or Damage. For purposes of Sections 12.2 and 12.3,
“major” loss or damage refers to the following: (i) loss or damage to the Owned Real Property, or
any portion thereof, such that the cost of repairing or restoring the premises in question to a
                                               43

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 45Page
                                                              of 5045 of 50



condition substantially identical to that of the premises in question as of the Execution Date would
be, in the opinion of an architect selected by Seller and reasonably approved by Purchaser, equal
to or greater than [DAMAGES AMOUNT ($__________)], and (ii) any loss equal to or greater
than [DAMAGES AMOUNT ($__________)] due to a condemnation. If Purchaser does not give
notice to Seller of Purchaser’s reasons for disapproving an architect within five (5) business days
after receipt of notice of the proposed architect, Purchaser shall be deemed to have approved the
architect selected by Seller. Unless mutually agreed in writing by the Parties, the opinion of the
architect selected pursuant to this Section 12.4 shall control the determination of whether any loss
or damage qualifies as a “major” loss or damage for purposes of Sections 12.2 and 12.3.

                                      ARTICLE XIII
                                MISCELLANEOUS PROVISIONS

         13.1 Further Assurances and Cooperation. Each Party shall execute, acknowledge and deliver to the
other Party any and all other assignments, consents, approvals, conveyances, assurances,
documents and instruments reasonably requested by such Party at any time and shall take any and
all other actions reasonably requested by such Party at any time for the purpose of obtaining
Bankruptcy Court approval of this Agreement, consummating the transactions hereunder, and
fulfilling such Party’s obligations hereunder. After consummation of the transactions
contemplated in this Agreement, the Parties agree to cooperate with each other and take such
further actions as may be necessary or appropriate to effectuate, carry out and comply with all of
the terms of this Agreement, the documents referred to in this Agreement and the transactions
contemplated hereby.

        13.2 Successors and Assigns. All of the terms and provisions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the respective successors
and assigns of the Parties. No Party hereto may assign any of its rights or delegate any of its duties
under this Agreement without the prior written consent of the other Parties; provided, however,
(a) Purchaser may assign this Agreement to an entity or entities controlling, controlled by or under
common control with Purchaser (such entity, a “Purchaser Assignee”) without the prior written
consent of Seller, so long as the Purchaser Assignee assumes the obligations of Purchaser under
and agrees to be bound by all terms of this Agreement, and (b) Purchaser may take title to some
or all of the Purchased Assets through a Purchaser Assignee, so long as Purchaser notifies Seller
of any intention to assign to or take title of any Purchased Assets through a Purchaser Assignee no
less than three (3) business days prior to the Closing Date (including the name and signature block
of the proposed transferee). Purchaser’s assignment of this Agreement or any of its rights or
obligation hereunder shall not relieve Purchaser of its obligations under this Agreement prior to or
following the Closing Date, unless expressly agreed in writing by Seller.

        13.3 Governing Law; Venue. This Agreement shall be construed, performed, and
enforced in accordance with, and governed by, the laws of the State of Missouri (without giving
effect to the principles of conflicts of laws thereof), except to the extent that the laws of such State
are superseded by the Bankruptcy Code or other applicable federal law. For so long as Seller is
subject to the jurisdiction of the Bankruptcy Court, the Parties irrevocably elect, as the sole forum
for the adjudication of any matters arising under or in connection with the Agreement, the
exclusive jurisdiction of the Bankruptcy Court. The Parties hereby consent to the jurisdiction of
the Bankruptcy Court and waive their right to challenge any proceeding involving or relating to
                                                   44

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 46Page
                                                              of 5046 of 50



this Agreement on the basis of lack of jurisdiction over the Person or forum non conveniens and,
to the extent necessary, consent to the Bankruptcy Court entering any final orders, judgments or
decrees necessary to resolve any matter pending before the Bankruptcy Court arising out of or
related to this Agreement or the transactions contemplated by this Agreement.

       13.4 Amendments. This Agreement may not be amended other than by written
instrument signed by all of the Parties.

        13.5 Exhibits, Schedules and Disclosure Schedule. The Disclosure Schedule and all
exhibits and schedules referred to in this Agreement shall be attached hereto and are incorporated
by reference herein. From the Execution Date until the Closing, the Parties agree that Seller may
update the Disclosure Schedule, as necessary, upon written notice to Purchaser, and the applicable
representation and warranty shall thereafter be deemed amended for all purposes by such updated
Disclosure Schedule; provided, that the occurrence of a change to Seller’s representations that is
materially adverse to Purchaser shall constitute the nonfulfillment of the condition. Any matter
disclosed in this Agreement or in the Disclosure Schedule with reference to any Section of this
Agreement shall be deemed a disclosure in respect of all sections to which such disclosure may
apply. The headings, if any, of the individual sections of the Disclosure Schedule are provided for
convenience only and are not intended to affect the construction or interpretation of this
Agreement. The Disclosure Schedule is arranged in sections and paragraphs corresponding to the
numbered and lettered sections and paragraphs of this Agreement merely for convenience, and the
disclosure of an item in one section of the Disclosure Schedule as an exception to a particular
obligation, representation or warranty shall be deemed adequately disclosed as an exception with
respect to all other obligations, representations or warranties, notwithstanding the presence or
absence of an appropriate section of the Disclosure Schedule with respect to such other obligation,
representations or warranties or an appropriate cross reference thereto.

        13.6 Notices. Any notice, demand, letter or other communication required, permitted,
or desired to be given hereunder shall be delivered via (a) electronic mail and (b) personal delivery,
overnight courier, or United States mail, with postage prepaid thereon, certified or registered mail,
return receipt requested, addressed as follows:

            If to Seller:              Carol L. Fox, Chapter 11 Trustee
                                       200 E. Broward Blvd., Ste. 1010
                                       Fort Lauderdale, FL 33301
                                       cfox@glassratner.com

            With a copy to:            Elizabeth A. Green
                                       Tiffany Payne Geyer
                                       Jimmy D. Parrish
                                       BakerHostetler LLP
                                       200 S. Orange Ave., Ste. 2300
                                       Orlando, FL 32801-3432
                                       egreen@bakerlaw.com
                                       tpaynegeyer@bakerlaw.com
                                       jparrish@bakerlaw.com

                                                 45

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 47Page
                                                              of 5047 of 50



            If to Purchaser:          SA Hospital Acquisition Group, LLC

                                      269 West Bonita Avenue

                                      Claremont, CA 91711

            With a copy to:           Troy A. Schell

                                      SCHELL NUELLE LLP

                                      269 West Bonita

                                      Claremont, CA 91711

The failure to deliver a copy of any notice, demand, letter or other communication upon the Party
and, if any, the related “copy” recipient shall render the delivery ineffective. Any Party may
change, remove or replace any recipient designated under this Section 13.6 through the provision
of written notice on the other Party in accordance with the provisions of this section, which notice
shall be effective one (1) business day following receipt by the other Party.

        13.7 Headings. The section and other headings contained in this Agreement and in the
Disclosure Schedule, exhibits and schedules to this Agreement are included for the purpose of
convenient reference only and shall not restrict, amplify, modify or otherwise affect in any way
the meaning or interpretation of this Agreement or the Disclosure Schedule, exhibits and schedules
hereto.

        13.8 Joint Authorship. This Agreement shall be construed according to its fair meaning
and as if authored by all Parties hereto.

         13.9 Gender and Number; Construction. All references to the neuter gender shall
include the feminine or masculine gender and vice versa, where applicable, and all references to
the singular shall include the plural and vice versa, where applicable. Unless otherwise expressly
provided, the word “including” followed by a listing does not limit the preceding words or terms
and shall mean “including, without limitation.” The words “herein,” “hereof” and “hereunder”
and words of similar import refer to this Agreement as a whole and not to any particular provision
of this Agreement. References to a “party” means a Party to this Agreement and include references
to such Party’s successors and permitted assigns; and references to a “third party” means a person
that is not a Party to this Agreement.

        13.10 Third Party Beneficiary. None of the provisions contained in this Agreement are
intended by the Parties, nor shall they be deemed, to confer any benefit on any person not a Party
to this Agreement.

       13.11 Expenses and Attorneys’ Fees. Except as otherwise provided in this Agreement,
each Party shall bear and pay its own costs and expenses relating to the preparation of this
Agreement and to the transactions contemplated by, or the performance of or compliance with any
condition or covenant set forth in, this Agreement, including, without limitation, the disbursements

                                                46

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 48Page
                                                              of 5048 of 50



and fees of their respective attorneys, accountants, advisors, agents and other representatives,
whether or not the transactions contemplated hereby are consummated.

       13.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the
same Agreement, binding on all of the Parties hereto. The Parties agree that facsimile or electronic
.PDF copies of signatures shall be deemed originals for all purposes hereof and that a Party may
produce such copies, without the need to produce original signatures, to prove the existence of this
Agreement.

       13.13 Entire Agreement. This Agreement, the Disclosure Schedule, the exhibits and
schedules, and the documents referred to in this Agreement contain the entire understanding
between the Parties with respect to the transactions contemplated hereby and supersede all prior
or contemporaneous agreements, understandings, representations and statements, oral or written,
between the Parties on the subject matter hereof (the “Superseded Agreements”), which
Superseded Agreements shall be of no further force or effect.

        13.14 No Waiver. Any term, covenant or condition of this Agreement may be waived at
any time by the Party which is entitled to the benefit thereof but only by a written notice signed by
the Party expressly waiving such term or condition. The subsequent acceptance of performance
hereunder by a Party shall not be deemed to be a waiver of any preceding breach by any other
Party of any term, covenant or condition of this Agreement, other than the failure of such other
Party to perform the particular duties so accepted, regardless of the accepting Party’s knowledge
of such preceding breach at the time of acceptance of such performance. The waiver of any term,
covenant or condition shall not be construed (a) as a waiver of any other term, covenant or
condition of this Agreement or (b) as a waiver of any subsequent breach of the same term, covenant
or condition.

         13.15 Severability. With the exception of Sections ___________ , if any term, provision,
condition or covenant of this Agreement or the application thereof to any Party or circumstance is
held to be illegal, invalid or unenforceable under any present or future law, and if the rights or
obligations of Seller or Purchaser under this Agreement will not be materially and adversely
affected thereby, (a) such provision will be fully severable, (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement will remain in full force and effect and will
not be affected by the illegal, invalid or unenforceable provision or by its severance here from, and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be added automatically as
a part of this Agreement a legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

        13.16 Time is of the Essence. Time is of the essence for all dates and time periods set
forth in this Agreement and each performance called for in this Agreement.

        13.17 Like Kind Exchange. If either Seller or Purchaser wishes to enter into a like-kind
exchange (either simultaneous with Closing or deferred) with respect to the Owned Real Property
under Section 1031 of the Internal Revenue Code ("Exchange"), the other party shall cooperate in
all reasonable respects to effectuate the Exchange, including the execution of documents; provided
                                                 47

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 49Page
                                                              of 5049 of 50



the cooperating party shall incur no liability or expense related to the Exchange. The exchanging
Party shall be responsible for all agreements, documents and escrow instructions and no
substitution of or assignment to another Party to effectuate such exchange shall release any other
party from its obligations, warranties or obligations under this Agreement or from liability.

                              [SIGNATURE PAGE TO FOLLOW]




                                               48

4821-5743-0466.1
 Case 19-61608-grs Doc 832-3737-1 Filed 07/29/20
                                        07/10/20 Entered 07/29/20
                                                         07/10/20 00:39:14
                                                                  13:54:44 Desc
       Exhibit 35
                Exhibit
                  - Stalking
                        A - Asset
                             HorsePurchase
                                   Asset Purchase
                                           Agreement
                                                  Agreement
                                                      Page 50Page
                                                              of 5050 of 50



        IN WITNESS WHEREOF, this Agreement has been entered into as of this 10th day of
July, 2020.



                                         PURCHASER:

                                         SA Hospital Acquisition Group, LLC



                                         Signature:
                                         Name:
                                         Title:
                                         Date:

                                         SELLER:

                                         Carol L. Fox, as Chapter 11 Trustee of St.
                                         Alexius Properties, LLC, St. Alexius Hospital
                                         Corporation # 1, and Success Healthcare 2, LLC



                                         Signature:
                                         Name:        Carol L. Fox
                                         Title:       Chapter 11 Trustee of St. Alexius
                                                      Properties, LLC, St. Alexius Hospital
                                                      Corporation # 1, and Success
                                                      Healthcare 2, LLC
                                         Date:




                                           49

4821-5743-0466.1
